Exhibit 10.1

 

 

 

SERVICE CONTRACT

FOR THE

SUPPLY, PLACEMENT, REMOVAL AND THERMAL REACTIVATION

OF GRANULAR ACTIVATED CARBON

between

THE CITY OF PHOENIX, ARIZONA

and

CALGON CARBON CORPORATION

Dated as of

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

SECTION 1.1.   DEFINITIONS      3    SECTION 1.2.   INTERPRETATION      11     
(A)    References Hereto      11      (B)    Gender and Plurality      11     
(C)    Persons      11      (D)    Headings      11      (E)    Entire Agreement
     11      (F)    Parole Evidence      12      (G)    Causing Performance     
12      (H)    Party Bearing Cost of Performance      12      (I)   
Applicability, Stringency and Consistency of Performance Standards      12     
(J)    Counterparts      12      (K)    Severability      12      (L)    No
Third-Party Rights      12      (M)    Approvals      12      (N)   
Interpolation      13      (O)    References to Including      13      (P)   
References to Days      13      (Q)    Applicable Law      13      (R)   
References to Applicable Law      13      (S)    Implied Contract Terms      13
     (T)    Defined Terms      13   

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

SECTION 2.1.

  REPRESENTATIONS AND WARRANTIES OF THE CITY      14   

    (A)    Existence and Powers      14        (B)    Due Authorization      14
  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page    SECTION 2.2.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     14      (A)    Existence and Powers      14      (B)    Due Authorization
and Binding Obligation      14      (C)    No Conflict      14      (D)    No
Approvals Required      14      (E)    No Litigation Affecting the Company     
15      (F)    Company Ownership Interest in Thermal GAC Reactivation Facility
Site      15      (G)    Company Financing of the Thermal GAC Reactivation
Facility      15      (H)    Intellectual Property      15      (I)   
Information Supplied by the Company      15      (J)    No Gratuities      15   
  (K)    Claims and Demands      16      (L)    Compliance with Applicable Law
Generally      16   

ARTICLE III

TERM

 

SECTION 3.1.  

EFFECTIVE DATE AND INITIAL TERM

     17    SECTION 3.2.  

RENEWAL AND EXTENSION OPTION

     17   

ARTICLE IV

THERMAL GAC REACTIVATION FACILITY

 

SECTION 4.1.   SITING, PERMITTING, FINANCING AND OWNERSHIP OF THERMAL GAC
REACTIVATION FACILITY      18     

(A)

 

Thermal GAC Reactivation Facility Site

     18     

(B)

 

Permitting

     18     

(C)

 

Financing

     18     

(D)

 

Ownership

     19     

(E)

 

No City Payment Responsibility for Thermal GAC Reactivation Facility

     19   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   SECTION 4.2.   DESIGN AND CONSTRUCTION OF THERMAL GAC
REACTIVATION FACILITY      19      (A)    Generally      19      (B)    Reports
to the City      19      (C)    City Access and Review Rights      20      (D)
   Performance of Interim GAC Services      20    SECTION 4.3.   FACILITY
COMPLETION      20      (A)    Schedule for Completion      21      (B)   
Conditions to Facility Completion      21      (C)    Facility Completion on or
before the Scheduled Facility Completion Date      21      (D)    Facility
Completion Subsequent to the Scheduled Facility Completion Date      22      (E)
   Failure to Achieve Facility Completion during the Extension Period      22   
SECTION 4.4.   THERMAL GAC REACTIVATION FACILITY OPERATIONS      22      (A)   
Operations and Maintenance Generally      22      (B)    Compliance with
Applicable Law      23      (C)    NSF Certification      23      (D)    City
Access Rights      23    SECTION 4.5.   PRIORITY CUSTOMERS OF THERMAL GAC
REACTIVATION FACILITY      23      (A)    Priority Customers      23      (B)   
Uncommitted Capacity      23    SECTION 4.6.   THERMAL GAC REACTIVATION FACILITY
EXPANSIONS      24      (A)    Expansions Generally      24      (B)   
Consultations with the City      24      (C)    Expansions Directed by the City
     24   

ARTICLE V

PERFORMANCE OF THE GAC SERVICES

 

SECTION 5.1.  

RESPONSIBILITY FOR PERFORMANCE

     26     

(A)

  

Reliance

     26     

(B)

  

Responsibility for Employees, Agents and Subcontractors

     26   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

SECTION 5.2.

  COMPANY OBLIGATIONS GENERALLY      26      (A)    Performance Standards     
26      (B)    Compliance with Applicable Law      26      (C)    Affidavits and
Chain of Custody      27      (D)    Commencement of Work; Turn-Around Time     
27      (E)    GAC Reactivation Demand and Local Capacity      27      (F)   
Virgin GAC      27      (G)    Warranties; Responsibility for Correction      28
     (H)    Liens      28      (I)    Spills      28      (J)    Title and Risk
of Loss      28      (K)    Damage to City Property and Private Property      29
  

SECTION 5.3.

  CITY GAC TESTING RIGHTS      29   

SECTION 5.4.

  CITY OBLIGATIONS GENERALLY      29      (A)    General City Obligations     
29      (B)    Exclusivity      30      (C)    Scheduling of GAC Filter
Exchanges      30      (D)    Demand Forecasting      30   

SECTION 5.5.

  DEMAND MANAGEMENT      30      (A)    Commitment of Volume      30      (B)   
Volume Forecast      31      (C)    Long-Term Planning Forecast      31      (D)
   Reconciling Actual Demand with Demand Forecast      31   

SECTION 5.6.

  SERVICE COORDINATION AND CONTRACT ADMINISTRATION      33      (A)    Company’s
Service Manager      33      (B)    Company’s Senior Corporate Representatives
     33      (C)    City Representative      33      (D)    Communications and
Meetings      33   

SECTION 5.7.

  PERSONNEL      34      (A)    Account Staffing      34      (B)    Background
Screening      34      (C)    Water Treatment Facilities Access Requirements   
  34      (D)    Legal Worker Requirements      34      (E)    Affirmative
Action      34   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   

SECTION 5.8.

  SUBCONTRACTORS      35      (A)    Use Restricted      35      (B)    Limited
City Review and Approval of Permitted Subcontractors      35      (C)   
Subcontract Terms and Subcontractor Actions      35      (D)    Payments to
Subcontractors      36   

ARTICLE VI

PAYMENT FOR GAC SERVICES

 

SECTION 6.1.

  UNIT PRICING      37      (A)    Generally      37      (B)    Unit Pricing
for Interim GAC Services      37      (C)    Unit Pricing for Local GAC Services
     37      (D)    Unit Pricing for Non-local GAC Services      37      (E)   
Fuel Surcharge Applicable to Non-local GAC Services      38      (F)    Virgin
GAC Required for City Operational GAC Losses      38      (G)    Annual
Adjustments to Unit Prices      38   

SECTION 6.2.

  BILLING AND PAYMENT      38      (A)    Company Invoicing      38      (B)   
Payment      39      (C)    Payment Deduction Offset      39   

SECTION 6.3.

  INVOICE AND PAYMENT DISPUTES      39   

SECTION 6.4.

  FUND APPROPRIATION CONTINGENCY      39   

SECTION 6.5.

  TAXES      40   

ARTICLE VII

BREACH, DEFAULT, REMEDIES AND TERMINATION

 

SECTION 7.1.

  REMEDIES FOR BREACH      41      (A)    Generally      41      (B)    Strict
Performance      41      (C)    Right to Assurance      41   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

       Page   

SECTION 7.2.

  COMPANY EVENTS OF DEFAULT      41      (A)    Events of Default Not Requiring
Previous Notice or Further Cure Opportunity for Termination      41      (B)   
Events of Default Requiring Previous Notice and Cure Opportunity for Termination
     42      (C)    Notice and Cure Opportunity      43      (D)    Other
Remedies Upon Company Event of Default      43   

SECTION 7.3.

  PURCHASE OPTION IN THE EVENT OF COMPANY EVENT OF DEFAULT      44      (A)   
Option Exercisable Upon Company Event of Default      44      (B)   
Determination of Fair Market Value      44      (C)    Appraisal Procedure     
44      (D)    Continuation of Service Pending Purchase and Completion of
Facility      45   

SECTION 7.4.

  LIMITATION OF LIABILITY      45      (A)    No Limitation of Liability
Associated with Actual Damages of the City      45      (B)    Waiver of
Consequential and Punitive Damages      45   

SECTION 7.5.

  CANCELLATION FOR CONFLICT OF INTEREST      46   

SECTION 7.6.

  CITY CONVENIENCE TERMINATION RIGHTS      46   

SECTION 7.7.

  SURVIVAL OF CERTAIN PROVISIONS UPON TERMINATION      47   

ARTICLE VIII

DISPUTE RESOLUTION

 

SECTION 8.1.

  DISPUTE RESOLUTION PROCEDURES      48      (A)    Generally      48      (B)
   Informal Negotiations      48      (C)    Rights to Request and Decline
Non-Binding Mediation      48      (D)    Procedure      48      (E)   
Non-Binding Effect      48      (F)    Relation to Judicial Legal Proceedings   
  49      (G)    Continuation During Disputes      49   

SECTION 8.2.

  FORUM FOR LEGAL PROCEEDINGS      49   

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

         Page

ARTICLE IX

INSURANCE, UNCONTROLLABLE CIRCUMSTANCES AND INDEMNIFICATION

 

SECTION 9.1.

   INSURANCE      50       (A)   Company Insurance      50       (B)   Insurers,
Deductibles and City Rights      50       (C)   Maintenance Of Insurance
Coverage      50       (D)   Insurance Does Not Limit Liability      50   

SECTION 9.2.

   UNCONTROLLABLE CIRCUMSTANCES      50       (A)   Extent of Relief Available
to the Company      50       (B)   Relief from Obligations      51       (C)  
Notice and Mitigation      51       (D)   Conditions to Relief      52       (E)
  Acceptance of Relief Constitutes Release      52   

SECTION 9.3.

   INDEMNIFICATION      52       (A)   General Indemnity      52       (B)  
Patent, Copyright and Trademark Indemnity      53       (C)   Other Indemnities
     53   

ARTICLE X

MISCELLANEOUS

 

SECTION 10.1.

   RELATIONSHIP OF THE PARTIES      54   

SECTION 10.2.

   ASSIGNMENT AND DELEGATION      54   

SECTION 10.3.

   BINDING EFFECT      54   

SECTION 10.4.

   CONTRACT ADMINISTRATION      55       (A)   Administrative Communications   
  55       (B)   Contract Administration Memoranda      55       (C)  
Procedures      55       (D)   Effect      55   

SECTION 10.5.

   AMENDMENTS, CHANGES AND MODIFICATIONS      55   

SECTION 10.6.

   AUDIT; BOOKS AND RECORDS      56       (A)   Audit      56       (B)   Books
and Records      56       (C)   Overpayment      56   

 

vii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

           Page   

SECTION 10.7.

   CONFIDENTIALITY AND DATA SECURITY      56       (A)    Generally      57   
   (B)    Securing Information      57       (C)    Compromise of
Confidentiality      57       (D)    Indemnification      57   

SECTION 10.8.

   SOLICITATION      57       (A)    Covenant Against Contingent Fees      57   
   (B)    Gratuities      58   

SECTION 10.9.

   COMPLIANCE WITH MATERIAL AGREEMENTS      58   

SECTION 10.10.

   CO-OP USE OF CONTRACT      58   

SECTION 10.11.

   NOTICES      58       (A)    Procedure      58       (B)    City Notice
Address      58       (C)    Company Notice Address      59   

 

viii



--------------------------------------------------------------------------------

APPENDICES

 

1. Thermal GAC Reactivation Facility Site and Design and Construction Plan

 

2. Thermal GAC Reactivation Facility Completion Schedule

 

3. Performance Standards

 

4. Information Concerning Water Treatment Facilities

 

5. Employee Background Screening

 

6. Water Treatment Facilities Access Controls

 

7. Approved Subcontractors

 

8. Price Adjustments

 

9. Insurance Requirements

 

 

ix



--------------------------------------------------------------------------------

SERVICE CONTRACT

FOR THE

SUPPLY, PLACEMENT, REMOVAL AND THERMAL REACTIVATION

OF GRANULAR ACTIVATED CARBON

THIS SERVICE CONTRACT FOR THE SUPPLY, PLACEMENT, REMOVAL AND THERMAL
REACTIVATION OF GRANULAR ACTIVATED CARBON, hereinafter referred to as the
“Service Contract”, is made and dated as of                    , between the
City of Phoenix, Arizona (the “City”) and Calgon Carbon Corporation, a
corporation organized and operating under the laws of the State of Delaware,
having its principal offices at 500 Calgon Carbon Drive, Pittsburgh,
Pennsylvania 15205, and authorized to do business in the State of Arizona (the
“Company”).

RECITALS

(1) The City has determined that it is in its best interests to contract with a
private entity on a long-term basis to provide for the supply, placement,
removal and thermal reactivation of granular activated carbon at certain of its
water treatment facilities.

(2) The City has further determined that it is in its best interest to require
the private entity service provider to design, build, finance, own and operate a
potable water granular activated carbon thermal reactivation facility located in
Maricopa County, Arizona in connection with the furnishing of such services in
order to provide for a long-term local solution that offers economies of scale
and reduces overall greenhouse gas emissions.

(3) The City issued a request for qualifications in June 2010, advertised both
on the City of Phoenix website and in local publications, from private entities
qualified to provide for the supply, placement, removal and thermal reactivation
of granular activated carbon and to design, build, finance, own and operate a
potable water granular activated carbon thermal reactivation facility located in
Maricopa County, Arizona.

(4) Based on the evaluation of the statements of qualifications submitted in
response to the request for qualifications, a selection panel made up of
representatives of the City, as well as representatives from the City of
Scottsdale, Arizona and the City of Glendale, Arizona, selected two firms,
including the Company, to participate in an interview process in connection with
the request for qualifications. These two firms were subsequently determined to
be prequalified to participate in a request for proposals process by the
selection panel in accordance with the prequalification criteria established by
the request for qualifications.

(5) In April 2011, the City issued a request for proposals (RFP 11-0022) to the
two prequalified firms to provide the services contemplated by this Service
Contract.

 

1



--------------------------------------------------------------------------------

(6) In May 2011, proposals were submitted from both prequalified firms and each
was deemed responsive to the requirements of the RFP.

(7) Based on the evaluation factors and selection criteria set forth in the RFP
and following the review and selection process identified in the RFP, the City
determined that the Company’s proposal was the most advantageous to the City and
that it would be in the City’s best interest to initiate negotiations with the
Company.

(8) In June 2011, negotiations were initiated with the Company, which
negotiations have concluded with the agreement of the parties hereto that this
Service Contract will constitute the fully integrated and total agreement
between the Company and the City with respect to the granular activated carbon
thermal reactivation services to be provided by the Company.

(9) The City desires to receive, and the Company desires to provide the granular
activated carbon thermal reactivation services under the terms of this Service
Contract.

In consideration of the mutual covenants herein contained, the parties hereto,
intending to be legally bound, agree as follows:

 

2



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal

Reactivation of Granular Activated

Carbon

   Article I – Definitions and Interpretation

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1. DEFINITIONS. For the purposes of this Service Contract, the
following words and terms shall have the respective meanings set forth in this
Section.

“Additional GAC Price” has the meaning specified in subsection 6.1(F).

“Affiliate” means any person directly or indirectly controlling or controlled by
another person, corporation or other entity or under direct or indirect common
control with such person, corporation or other entity.

“Amendment” means a written amendment to this Service Contract pursuant to
Section 10.5.

“Appendix” means any of the Appendices and, as applicable, any attachments
thereto, that are appended to this Service Contract and identified as such in
the Table of Contents.

“Applicable Law” means (1) any federal, State or local law, code, regulation,
consent order or agreement; (2) any formally adopted and generally applicable
rule, requirement, determination, standard, policy, implementation schedule or
order of any Governmental Body having appropriate jurisdiction; (3) any
established interpretation of law or regulation utilized by an appropriate
Governmental Body if such interpretation is documented by such Governmental Body
and generally applicable; and (4) any Governmental Approval, in each case having
the force of law and applicable from time to time to: (a) the siting,
permitting, design, acquisition, construction, equipping, start-up, testing,
operation, maintenance, repair, replacement or management of granular activated
carbon thermal regeneration facilities; (b) the supply, placement, removal and
thermal reactivation of granular activated carbon; (c) the transfer, handling,
and transportation or disposal of granular activated carbon; and (d) any other
matter or transaction contemplated hereby (including any of the foregoing
pertaining to health, safety, fire, environmental protection and building
codes).

“Bankruptcy Code” means the United States Bankruptcy Code, Title 11 U.S.C., as
amended from time to time and any successor statute thereto. “Bankruptcy Code”
shall also include any similar state law relating to bankruptcy, insolvency, the
rights and remedies of creditors, the appointment of receivers or the
liquidation of companies and estates that are unable to pay their debts when
due.

“Change in Law” means any of the following acts, events or circumstances to the
extent that compliance with the change materially expands the scope, interferes
with, delays or increases the cost of performing the GAC Services:

 

3



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal

Reactivation of Granular Activated

Carbon

   Article I – Definitions and Interpretation

 

(1) except as provided below with respect to the exclusions from the definition
of “Change in Law”, the adoption, amendment, promulgation, issuance,
modification, repeal or written change in any Applicable Law, or the
administrative or judicial interpretation thereof, on or after the Contract
Date, unless such Applicable Law was on or prior to the Contract Date duly
adopted, promulgated, issued or otherwise officially modified or changed in
interpretation, in each case in final form, to become effective without any
further action by any Governmental Body; or

(2) except as provided below with respect to the exclusions from the definition
of “Change in Law”, the order or judgment of any Governmental Body issued on or
after the Contract Date enforcing any Change in Law described in subsection
(1) of this definition to the extent such order or judgment is not the result of
intentional or negligent action, error or omission or lack of reasonable
diligence of the Company.

It is specifically understood, however, that none of the following shall
constitute a “Change in Law”:

(a) the denial of an application for, a delay in the review, issuance or renewal
of, or the suspension, termination, or interruption of any Governmental
Approval, or the imposition of a term, condition or requirement in connection
with the issuance, renewal or failure of issuance or renewal of any Governmental
Approval, to the extent any such occurrence is consistent with Applicable Law as
of the Contract Date;

(b) any Change in Law relating to Taxes associated with the Thermal GAC
Reactivation Facility, the income of the Company or otherwise not directly
related to the performance of the GAC Services;

(c) a change in the nature or severity of the actions typically taken by a
Governmental Body to enforce compliance with Applicable Law that was in effect
as of the Contract Date;

(d) any increase in any fines or penalties provided for under Applicable Law in
effect as of the Contract Date; or

(e) any act, event or circumstance that would otherwise constitute a Change in
Law but that does not change the requirements imposed on the Company by the
Performance Standards in effect as of the Contract Date.

“City” means the City of Phoenix, Arizona.

“City Fault” means any breach (including the untruth or breach at the time made
of any City representation or warranty herein set forth), failure,
non-performance or non-compliance by the City under this Service Contract with
respect to its obligations and responsibilities under this Service Contract to
the extent not directly attributable to any Uncontrollable Circumstance and
which materially and adversely affects the Company’s rights, obligations or
ability or costs to perform under this Service Contract.

 

4



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal

Reactivation of Granular Activated

Carbon

   Article I – Definitions and Interpretation

 

“City Indemnitee” has the meaning set forth in Section 9.3.

“City Operational GAC Loss” means (a) GAC loss occurring between the completion
of any GAC Filter Exchange and the commencement of any subsequent GAC Filter
Exchange; (b) degradation of the GAC during operation of the filter, such as
caused by build up of calcium carbonate or other minerals on the carbon which
impact the ability of the GAC to be reactivated such that yield losses are
higher than the 5% to 10% “normal” and require the supply of additional Virgin
GAC; or (c) higher than the 5% to 10% “normal” Virgin GAC make-up rates incurred
due to the lower than normal yield rates resulting from the use by the City of
Virgin GAC supplied by another vendor.

“City Representative” has the meaning specified in subsection 5.6(C).

“Commitment of Volume” has the meaning specified in subsection 5.5(A).

“Company” means Calgon Carbon Corporation, a corporation organized and operating
under the laws of the State of Delaware, having its principal offices at 500
Calgon Carbon Drive, Pittsburgh, Pennsylvania 15205, and authorized to do
business in the State of Arizona.

“Company Event of Default” means those items specified in Section 7.2.

“Company Fault” means any breach (including the untruth or breach of any
representation or warranty herein set forth), failure, non-performance or
non-compliance by the Company with respect to its obligations and
responsibilities under this Service Contract, to the extent not directly
attributable to any Uncontrollable Circumstance, and which materially and
adversely affects the City’s rights, obligations or ability or costs to perform
under this Service Contract.

“Contract Administration Memorandum” has the meaning specified in Section 10.4.

“Contract Date” means the date this Service Contract is fully executed and
delivered by the parties hereto.

“Contract Year” means the City’s fiscal year commencing on July 1 in any year
and ending on June 30 of the following calendar year; provided, however, that
the first Contract Year shall commence on the Contract Date and shall end on the
following June 30, and the last Contract Year shall commence on July 1 prior to
the date this Service Contract expires or is terminated, whichever is
appropriate, and shall end on the date of termination. Any computation made on
the basis of a Contract Year shall be adjusted on a pro rata basis to take into
account any Contract Year of less than 365 or 366 days, whichever is applicable.

 

5



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal

Reactivation of Granular Activated

Carbon

   Article I – Definitions and Interpretation

 

“Demand Forecast” has the meaning specified in subsection 5.4(D).

“Department Director” means the City’s Water Services Department Director, the
contracting authority for the City for purposes of this Service Contract,
authorized to sign this Service Contract and Amendments on behalf of the City.

“Design and Construction Plan” has the meaning specified in subsection 4.2(A).

“Extension Period” has the meaning specified in subsection 4.3(E).

“Facility Completion” means the completion by the Company of the site
acquisition, financing, permitting, design, construction, commissioning and
testing of the Thermal GAC Reactivation Facility in accordance with the
requirements set forth in Section 4.3.

“Facility Completion Date” means the date on which Facility Completion has
occurred and the Company is ready to commence Local GAC Services.

“Fees and Costs” means reasonable fees and expenses of employees, attorneys,
architects, engineers, expert witnesses, contractors, consultants and other
persons, and costs of transcripts, printing of briefs and records on appeal,
copying and other reimbursed expenses, and expenses reasonably incurred in
connection with investigating, preparing for, defending or otherwise
appropriately responding to any Legal Proceeding.

“GAC” means granular activated carbon.

“GAC Filter Exchange” means the performance of all GAC Services necessary to
provide for the thermal reactivation of the GAC of a single GAC filter at the
Water Treatment Facilities.

“GAC Services” means everything required to be furnished and done for and
relating to the supply, transportation, placement, removal and thermal
reactivation of GAC by the Company for the City pursuant to this Service
Contract, including the Interim GAC Services and the Local GAC Services.

“Governmental Approvals” means all orders of approval, permits, licenses,
authorizations, consents, certifications, exemptions, rulings, entitlements and
approvals issued by a Governmental Body of whatever kind and however described
which are required under Applicable Law to be obtained or maintained by any
person with respect to the Thermal GAC Reactivation Facility or the performance
of the GAC Services.

“Governmental Body” means any federal, State, regional or local legislative,
executive, judicial or other governmental board, agency, authority, commission,
administration, court or other body, or any official thereof having
jurisdiction.

 

6



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal

Reactivation of Granular Activated

Carbon

   Article I – Definitions and Interpretation

 

“Initial Term” has the meaning set forth in Section 3.1.

“Interim GAC Services” means the GAC Services to be provided under this Service
Contract by the Company prior to the Scheduled Facility Completion Date, as more
particularly defined in subsection 4.2(D).

“Interim Service Price” has the meaning specified in subsection 6.1(B).

“Lake Pleasant WTP” means the City’s water treatment plant, which is located at
37000 North New River Road, Phoenix, Arizona and is excluded from the definition
of Water Treatment Facilities hereunder.

“Legal Proceeding” means every action, suit, litigation, arbitration,
administrative proceeding, and other legal or equitable proceeding having a
material bearing upon this Service Contract or the performances of the parties
hereunder, and all appeals therefrom.

“Local GAC Services” means the GAC Services to be provided under this Service
Contract by the Company commencing on the earlier to occur of the Facility
Completion Date or the Scheduled Facility Completion Date and for the remainder
of the Term.

“Local Service Price” has the meaning specified in subsection 6.1(C).

“Long Term Planning Forecast” has the meaning specified in subsection 5.5(C).

“Loss-and-Expense” means, and is limited to, any and all actual loss, liability,
forfeiture, obligation, damage, fine, penalty, judgment, deposit, charge, tax,
cost or expense relating to third-party claims for which the Company is
obligated to indemnify the City Indemnitees hereunder, including all Fees and
Costs.

“Mediator” means any person serving as a third-party mediator of disputes
hereunder pursuant to Section 8.1.

“Non-Binding Mediation” means the voluntary system of dispute resolution through
third-party mediation established by Section 8.1 for the resolution of any
dispute arising under this Service Contract.

“Non-Local Fuel Surcharge” has the meaning specified in subsection 6.1(E).

“Non-Local Service Price” has the meaning specified in subsection 6.1(D).

 

7



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal

Reactivation of Granular Activated

Carbon

   Article I – Definitions and Interpretation

 

“NSF” means the NSF Water Division of NSF International, an independent,
not-for-profit organization that provides standards development, product
certification, auditing, education and risk management for public health and the
environment, including any successor division or organization.

“Performance Standards” means the requirements and standards for the performance
of the GAC Services by the Company, which are set forth in Appendix 3.

“Prime Rate” means the prime rate as published in The Wall Street Journal
Western Edition, or a mutually agreeable alternative source of the prime rate
for the United States if it is no longer published in The Wall Street Journal
Western Edition or the method of computation thereof is substantially modified.

“Renewal Term” has the meaning specified in Section 3.1.

“Required Insurance” has the meaning specified in Section 9.1.

“RFP” means the Request for Proposals for Granular Activated Carbon Reactivation
Services, RFP 11-0022, issued by the City in April 2011.

“Scheduled Facility Completion Date” means the date that is 480 days following
the Contract Date, as such date may be adjusted due to the occurrence of
Uncontrollable Circumstances.

“Senior Corporate Representative” has the meaning specified in subsection
5.6(B).

“Service Contract” means this Service Contract for the Supply, Placement,
Removal and Reactivation of Thermal Granular Activated Carbon between the City
and the Company, including the Appendices, as the same may be amended or
modified from time to time in accordance herewith.

“Service Manager” has the meaning specified in subsection 5.6(A).

“State” means the State of Arizona.

“Subcontract” means any contract entered into by the Company or a Subcontractor
of the Company of any tier, with one or more persons in connection with the
carrying out of the Company’s obligations under this Service Contract, whether
for the furnishing of labor, materials, equipment, supplies, services (including
professional design services) or otherwise, excluding contracts related to the
construction and commissioning of the GAC Thermal Reactivation Facility.

“Subcontractor” means any person, other than the Company, that enters into a
Subcontract, excluding any person entering into a Subcontract related to the
construction and commissioning of the GAC Thermal Reactivation Facility.

 

8



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal

Reactivation of Granular Activated

Carbon

   Article I – Definitions and Interpretation

 

“Tax” means any tax, fee, levy, duty, impost, charge, surcharge, assessment or
withholding, or any payment-in-lieu thereof, and any related interest, penalty
or addition to tax.

“Term” means the Initial Term and any Renewal Term.

“Thermal GAC Reactivation Facility” means the potable water thermal GAC
reactivation facility to be designed, constructed, financed, owned, operated and
maintained by the Company in Maricopa County, Arizona in order to perform the
Local GAC Services in accordance with this Service Contract, including any
expansions or capital modification made thereto.

“Thermal GAC Reactivation Facility Site” means the parcel of real property
identified in Appendix 1 on which the Thermal GAC Reactivation Facility is to be
constructed, operated and maintained by the Company.

“Uncommitted Capacity” has the meaning specified in subsection 4.5(B).

“Uncontrollable Circumstance” means any act, event or condition that (1) is
beyond the reasonable control of the party relying on it as a justification for
not performing an obligation or complying with any condition required of the
party under this Service Contract, and (2) materially expands the scope,
interferes with, delays or increases the cost of performing the party’s
obligations under this Service Contract, to the extent that such act, event or
condition is not the result of the willful or negligent act, error or omission,
failure to exercise reasonable diligence, or breach of this Service Contract on
the part of the party claiming the occurrence of an Uncontrollable Circumstance.

(a) Inclusions. Subject to the foregoing, Uncontrollable Circumstances may
include the following:

(i) a Change in Law, except as otherwise provided in the definition thereof;

(ii) naturally occurring events, such as unusually severe and abnormal climactic
conditions, landslides, underground movement, earthquakes, fires, tornadoes,
hurricanes, floods, lightning, epidemics and other acts of God;

(iii) explosion, sabotage or similar occurrence, acts of a declared public
enemy, terrorism, extortion, war, blockade or insurrection, riot or civil
disturbance;

(iv) labor disputes, strikes, slowdowns, stoppages, boycotts or disruption
(1) affecting a specific trade on a national or regional level, or (2) involving
City employees at the Water Treatment Facilities, each to the extent not caused
by the improper acts or omissions of the Company or any Subcontractor;

 

9



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal

Reactivation of Granular Activated

Carbon

   Article I – Definitions and Interpretation

 

(v) the failure of any Subcontractor (other than the Company or any Affiliate),
to furnish services, materials, chemicals or equipment on the dates agreed to,
but only if such failure is the result of an event which would constitute an
Uncontrollable Circumstance if it affected the Company directly, and the Company
is not able to timely obtain substitutes after exercising all reasonable
efforts;

(vi) with respect to the Company, any City Fault;

(vii) with respect to the City, any Company Fault; or

(viii) any other act, event or circumstance specifically identified as providing
a basis for Uncontrollable Circumstance relief hereunder.

(b) Exclusions. It is specifically understood that, without limitation, none of
the following acts, events or circumstances shall constitute Uncontrollable
Circumstances:

(i) any act, event or circumstance that would not have occurred if the affected
party had complied with its obligations hereunder;

(ii) changes in interest rates, inflation rates, wage rates, insurance costs,
commodity prices, currency values, labor availability, exchange rates or other
economic conditions;

(iii) any failure, inability or delay by the Company for any reason to provide
for the financing of the Thermal GAC Reactivation Facility in accordance with
the terms and conditions of this Service Contract;

(iv) changes in the financial condition of the City, the Company, or their
Affiliates or Subcontractors affecting the ability to perform their respective
obligations;

(v) the consequences of error, neglect or omissions by the Company, any
Subcontractor, any of their Affiliates or any other person in connection with
the performance of the Company’s obligations under this Service Contract;

(vi) strikes, labor disputes, work slowdowns, work stoppages, boycotts or other
similar labor disruptions, unless such strikes, disputes, slowdowns, stoppages,
boycotts or disruptions (1) affect a specific trade on a national or regional
level, or (2) involve City employees at the Water Treatment Facilities, each to
the extent not caused by the improper acts or omissions of the Company or any
Subcontractor;

(vii) weather conditions that do not constitute unusually severe and abnormal
climactic conditions;

 

10



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal

Reactivation of Granular Activated

Carbon

   Article I – Definitions and Interpretation

 

(viii) mechanical failure of any equipment of the Company to the extent not
resulting from a condition that is listed in the “Inclusions” section of this
definition; or

(ix) failure of the Company to secure patents, copyrights or any other
intellectual property right which it deems necessary for the performance of its
obligations under this Service Contract.

“Virgin GAC” means newly produced GAC meeting the quality, size, manufacturing
and other requirements specified in Appendix 3.

“Volume Forecast” has the meaning specified in subsection 5.5(B).

“Water Treatment Facilities” means the City’s water treatment plants and related
assets and facilities, as specifically identified in Appendix 4. The City’s Lake
Pleasant WTP is specifically excluded from this definition.

“WTP” means water treatment plant.

SECTION 1.2. INTERPRETATION. In this Service Contract, unless the context
otherwise requires:

(A) References Hereto. The terms “hereby”, “hereof”, “herein”, “hereunder” and
any similar terms refer to this Service Contract, and the term “hereafter” means
after the date of execution and delivery of this Service Contract.

(B) Gender and Plurality. Words of the masculine gender mean and include
correlative words of the feminine and neuter genders and words importing the
singular number mean and include the plural number and vice versa.

(C) Persons. Words importing persons include firms, companies, associations,
general partnerships, limited partnerships, trusts, business trusts,
corporations and other legal entities, including public bodies, as well as
individuals.

(D) Headings. The table of contents and any headings preceding the text of the
Articles, Sections and subsections of this Service Contract shall be solely for
convenience of reference and shall not constitute a part of this Service
Contract, nor shall they affect its meaning, construction or effect.

(E) Entire Agreement. This Service Contract constitutes the entire agreement
between the parties hereto with respect to the transactions contemplated herein.
Without limiting the generality of the foregoing, this Service Contract shall
completely and fully supersede all other understandings and agreements among the
parties with respect to such transactions, including those contained in the RFP,
the proposal of the Company submitted in response thereto, and any amendments or
supplements to any of the foregoing.

 

11



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal

Reactivation of Granular Activated

Carbon

   Article I – Definitions and Interpretation

 

(F) Parole Evidence. This Service Contract is intended as a complete and
exclusive statement of the terms of this Service Contract. No course of prior
dealings between the parties and no usage in the trade shall be relevant to
supplement or explain any term used in this Service Contract. Acceptance or
acquiescence in a course of performance rendered under this Service Contract
shall not be relevant to determine the meaning of this Service Contract even
though the accepting or acquiescing party has knowledge of the nature of the
performance and opportunity to object.

(G) Causing Performance. A party shall itself perform, or shall cause to be
performed, subject to any limitations specifically imposed hereby with respect
to Subcontractors or otherwise, the obligations affirmatively undertaken by such
party under this Service Contract.

(H) Party Bearing Cost of Performance. All obligations undertaken by each party
hereto shall be performed at the cost of the party undertaking the obligation or
responsibility, unless the other party has explicitly agreed herein to bear all
or a portion of the cost either directly or by reimbursement to the other party.

(I) Applicability, Stringency and Consistency of Performance Standards. The
Company shall be obligated to comply only with those Performance Standards which
are applicable in any particular case. Where more than one Performance Standard
applies to any particular performance obligation of the Company hereunder, each
such applicable Performance Standard shall be complied with. In the event there
are different levels of stringency among such applicable Performance Standards,
the most stringent of the applicable Performance Standards shall govern. In the
event of any inconsistency among the Performance Standards, the City’s
determination as to the applicable standard shall be binding.

(J) Counterparts. This Service Contract may be executed in any number of
original counterparts. All such counterparts shall constitute but one and the
same Service Contract.

(K) Severability. If any clause, provision, subsection, Section or Article of
this Service Contract shall be ruled invalid by any court of competent
jurisdiction, the invalidity of any such clause, provision, subsection,
Section or Article shall not affect any of the remaining provisions hereof, and
this Service Contract shall be construed and enforced as if such invalid portion
did not exist.

(L) No Third-Party Rights. This Service Contract is exclusively for the benefit
of the City and the Company and shall not provide any third parties (with the
sole exception of the rights of any third-party City Indemnitee to the extent
provided in Section 9.3) with any remedy, claim, liability, reimbursement, cause
of action or other rights.

(M) Approvals. Except as otherwise specifically provided in this Service
Contract, all approvals, consents and acceptances required to be given or made
by any party hereto shall be at the sole discretion of the party whose approval,
consent or acceptance is required.

 

12



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal

Reactivation of Granular Activated

Carbon

   Article I – Definitions and Interpretation

 

(N) Interpolation. If any calculation hereunder is to be made by reference to a
chart, index or table of values, and the reference calculation falls between two
stated values, the calculation shall be made on the basis of linear
interpolation.

(O) References to Including. All references to “including” herein shall be
interpreted as meaning “including without limitation”.

(P) References to Days. Unless otherwise specified as “business days”, all
references to days herein are references to calendar days. References to
“business days” herein shall include Monday through Friday, excluding City
holidays.

(Q) Applicable Law. This Service Contract shall be governed by and construed in
accordance with the applicable laws of the State of Arizona.

(R) References to Applicable Law. All references to Applicable Law herein shall
be construed as including all Applicable Law provisions consolidating, amending
or replacing the Applicable Law referred to. To the extent any such Applicable
Law is amended or replaced over the course of performance of this Service
Contract, the Company shall have the right to assert a claim for Change in Law
relief as and to the extent provided in this Service Contract.

(S) Implied Contract Terms. Each and every provision of law and any clause
required by law to be in this Service Contract shall be read and enforced as
though it were included herein, and if through mistake or otherwise any such
provision is not inserted, or is not correctly inserted, then upon the
application of either party this Service Contract shall forthwith be physically
amended to make such insertion or correction.

(T) Defined Terms. The definitions set forth in Section 1.1 shall control in the
event of any conflict with any definitions used in the recitals hereto.

 

13



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article II – Representations and Warranties

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

SECTION 2.1. REPRESENTATIONS AND WARRANTIES OF THE CITY. The City represents and
warrants that:

(A) Existence and Powers. The City is a municipal corporation organized and
existing under and by virtue of the Constitution and the laws of the State, with
full legal right, power and authority to enter into and to perform its
obligations under this Service Contract.

(B) Due Authorization. This Service Contract has been duly authorized, executed
and delivered by all necessary action of the City.

SECTION 2.2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. In addition to any
other representations and warranties made by the Company in this Service
Contract, the Company represents and warrants that:

(A) Existence and Powers. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
the authority to do business in the State and in any other state in which it
conducts its activities, with the full legal right, power and authority to enter
into and perform its obligations under this Service Contract.

(B) Due Authorization and Binding Obligation. This Service Contract has been
duly authorized, executed and delivered by all necessary action of the Company
and constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except to the
extent that its enforceability may be limited by bankruptcy, insolvency or other
similar laws affecting creditors’ rights from time to time in effect and
equitable principles of general application.

(C) No Conflict. To the best of its knowledge, neither the execution nor
delivery by the Company of this Service Contract, nor the performance by the
Company of its obligations in connection with the transactions contemplated
hereby, or the fulfillment by the Company of the terms or conditions hereof:
(a) conflicts with, violates or results in a breach of any constitution, law,
governmental regulation, by-laws or certificates of incorporation applicable to
the Company; or (b) conflicts with, violates or results in a breach of any
order, judgment or decree, or any contract, agreement or instrument to which the
Company or any of its Affiliates is a party or by which the Company or any of
its Affiliates or any of its properties or assets are bound, or constitutes a
default under any of the foregoing.

(D) No Approvals Required. No approval, authorization, order or consent of, or
declaration, registration or filing with, any Governmental Body is required for
the valid execution and delivery of this Service Contract by the Company except
as such have been duly obtained or made.

 

14



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article II – Representations and Warranties

 

(E) No Litigation Affecting the Company. Except as disclosed in writing to the
City, to the best of its knowledge, there is no Legal Proceeding, at law or in
equity, before or by any court or Governmental Body pending or, to the best of
the Company’s knowledge, overtly threatened or publicly announced against the
Company or any of its Affiliates, in which an unfavorable decision, ruling or
finding could reasonably be expected to have a material and adverse effect on
the execution and delivery of this Service Contract by the Company or the
validity, legality or enforceability of this Service Contract against the
Company, or any other agreement or instrument entered into by the Company in
connection with the transactions contemplated hereby, or on the ability of the
Company to perform its obligations hereunder or under any such other agreement
or instrument.

(F) Company Ownership Interest in Thermal GAC Reactivation Facility Site. Prior
to the execution of this Service Contract, the Company obtained the right to
purchase the Thermal GAC Reactivation Facility Site in fee simple, subject only
to such easements and exceptions to title as have been disclosed to the City in
writing. The Company’s purchase option shall be exercised either on or before
execution of this Service Contract.

(G) Company Financing of the Thermal GAC Reactivation Facility. The Company will
provide for the financing of the Company’s purchase of the Thermal GAC
Reactivation Facility Site and the design and construction of the Thermal GAC
Reactivation Facility through its own financial resources or an existing Company
line of credit. The Company represents that its board of directors has
authorized such Company financing.

(H) Intellectual Property. The Company owns, or has express rights to use, all
patents, copyrights and other intellectual property rights necessary for the
performance of its obligations under this Service Contract without any known
material conflict with the rights of others.

(I) Information Supplied by the Company. The information supplied and
representations and warranties made by the Company in all submittals made to the
City with respect to the Company (and to the best of its knowledge after due
inquiry, all information supplied in such submittals with respect to any
Subcontractor) are true, correct and complete in all material respects.

(J) No Gratuities. The Company has not directly or indirectly offered or given
any gratuities (in the form of entertainment, gifts, or otherwise) to any City
Indemnitee with a view toward securing this Service Contract or securing
favorable treatment with respect to any determinations concerning the
performance of this Service Contract.

 

15



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article II – Representations and Warranties

 

(K) Claims and Demands. Except as disclosed in writing to the City, to the best
of its knowledge, there are no claims or demands based in environmental,
contract or tort law pending or threatened against the Company that would have a
material and adverse effect on the ability of the Company to perform its
obligations under this Service Contract.

(L) Compliance with Applicable Law Generally. The Company is in compliance in
all material respects with Applicable Law pertaining to the Company’s business
and services.

 

16



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation

of Granular Activated Carbon

 

   Article III – Term

 

ARTICLE III

TERM

SECTION 3.1. EFFECTIVE DATE AND INITIAL TERM. This Service Contract shall become
effective on the Contract Date, and shall continue in effect for ten years
following the Contract Date (the “Initial Term”) or, if renewed as provided in
Section 3.2, until the last day of any renewal term (the “Renewal Term”; the
Initial Term and any Renewal Term being referred to herein as the “Term”),
unless earlier terminated pursuant to the termination provisions of this Service
Contract, in which event the Term shall be deemed to have ended as of the date
of such termination. All rights, obligations and liabilities of the parties
hereto shall commence on the Contract Date, subject to the terms and conditions
hereof. At the end of the Term, all other obligations of the parties hereunder
shall terminate, except as provided in Section 7.7.

SECTION 3.2. RENEWAL AND EXTENSION OPTION. This Service Contract may be renewed
and extended for additional terms of five years (subject to convenience
termination without cost to the City at any time during any Renewal Term upon 60
days’ written notice to the Company) at the election of the City in its sole
discretion. Except as provided in this Section with respect to the City’s
convenience termination rights during any Renewal Term, the terms and conditions
governing the Renewal Term shall be the same terms and conditions governing the
Initial Term. The Company shall give the City notice of the approaching
expiration of the Initial Term or any Renewal Term, as applicable, no later than
180 days prior to such expiration. The City, not later than 120 days prior to
the expiration of the Initial Term or any Renewal Term, as applicable, shall
give the Company written notice of its intent whether or not to exercise its
renewal option.

 

17



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article IV – Thermal GAC Reactivation Facility

 

ARTICLE IV

THERMAL GAC REACTIVATION FACILITY

SECTION 4.1. SITING, PERMITTING, FINANCING AND OWNERSHIP OF THERMAL GAC
REACTIVATION FACILITY.

(A) Thermal GAC Reactivation Facility Site. The Company shall exercise its right
to purchase the Thermal GAC Reactivation Facility Site either on or before
execution of this Service Contract. The Company represents and warrants that,
prior to the Contract Date, the Company’s agents and representatives performed
all necessary due diligence regarding the Thermal GAC Reactivation Facility
Site, its physical condition relevant to the obligations of the Company pursuant
to this Service Contract, including surface conditions, soil conditions, roads,
utilities, and topographical conditions; that the Company is familiar with all
local and other conditions which may be material to the Company’s performance of
its obligations under this Service Contract (including transportation; seasons
and climate; access, availability, disposal, handling and storage of materials
and equipment; and availability and quality of labor and utilities); and has
made all other site investigations that it deems necessary to make a
determination as to the suitability of the Thermal GAC Reactivation Facility
Site; and that, based on the foregoing, the Thermal GAC Reactivation Facility
Site constitutes an acceptable and suitable site for the construction and
operation of the Thermal GAC Reactivation Facility in accordance with this
Service Contract.

(B) Permitting. The Company shall be fully responsible for obtaining and
maintaining all Governmental Approvals required for the construction and
continued operation of the Thermal GAC Reactivation Facility. Without limiting
the generality of the foregoing, the Company shall prepare all filings,
applications and reports and take all other action necessary to obtain and
maintain, and shall obtain and maintain, all Governmental Approvals necessary to
commence, continue and complete the work necessary to achieve Facility
Completion and to provide the GAC Services in accordance with this Service
Contract. The Company explicitly assumes the risk of obtaining and maintaining
all such Governmental Approvals and all costs associated therewith, including
the risk of delay, non-issuance or the imposition of any term or condition in
connection therewith by any Governmental Body. The Company shall be afforded
Uncontrollable Circumstance relief with respect to the assumption of such risks
only in the event of a Change in Law.

(C) Financing. The Company shall be fully responsible for the financing of the
Company’s purchase of the Thermal GAC Reactivation Facility Site and the design,
construction and continued operations of the Thermal GAC Reactivation Facility,
including all work necessary to achieve Facility Completion. The Company
covenants that it will provide for such financing through its own resources or
an existing Company line of credit and not through project financing. In no
event shall any Company financing associated with the Thermal GAC Reactivation
Facility

 

18



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article IV – Thermal GAC Reactivation Facility

 

create, grant or in any way establish any pledge, mortgage, lien, security
interest or other encumbrance on this Service Contract, the Thermal GAC
Reactivation Facility Site or the Thermal GAC Reactivation Facility; provided,
however, that the Company may pledge the Thermal GAC Reactivation Facility as a
component of the Company’s overall collateral for line of credit financing
insofar as the financial institution providing the Company line of credit
requires that all Company assets serve as collateral for the Company line of
credit.

(D) Ownership. The Company shall be and shall remain the owner of the Thermal
GAC Reactivation Facility Site and the Thermal GAC Reactivation Facility both
during and after the Term of this Service Contract, subject to the provision of
Section 10.2, regarding assignment, unless the City exercises its option to
purchase the Thermal GAC Reactivation Facility and Thermal GAC Reactivation
Facility Site upon a Company Event of Default pursuant to Sections 4.3(E), 7.2
A(1), 7.2 A(2) or 7.3. The City accepts no responsibility for the Company’s
actions or omissions with respect to the ownership of the Thermal GAC
Reactivation Facility Site or the ownership, design, construction or continuing
operations and maintenance of the Thermal GAC Reactivation Facility.

(E) No City Payment Responsibility for Thermal GAC Reactivation Facility. The
City shall have no payment responsibility to the Company or to any third party
with respect to the Company’s purchase of the Thermal GAC Reactivation Facility
Site or the design, construction, financing, permitting, operation or
maintenance of the Thermal GAC Reactivation Facility. The Company acknowledges
and agrees that the Company is solely responsible for all costs associated with
such activities, including all costs necessary to achieve Facility Completion
and notwithstanding any cost overruns the Company may incur. The Company shall
finance and pay for all such costs without reimbursement from or other claim
upon the City. The City’s sole payment responsibility to the Company under this
Service Contract shall be to pay the Company for the performance of the GAC
Services on a unit price basis in accordance with and subject to the terms and
conditions set forth in Article VI hereof.

SECTION 4.2. DESIGN AND CONSTRUCTION OF THERMAL GAC REACTIVATION FACILITY.

(A) Generally. The Company shall design and construct the Thermal GAC
Reactivation Facility on the Thermal GAC Reactivation Facility Site in
accordance with the design and construction plan set forth in Appendix 1 (the
“Design and Construction Plan”) and in compliance with all requirements of
Applicable Law. The provisions of Section 5.8 shall be applicable to any
Subcontractors performing design or construction services associated with
Facility Completion.

(B) Reports to the City. Commencing with the first month following the Contract
Date and continuing until the achievement of Facility Completion, the Company
shall submit to the City a monthly progress schedule and report. Each such
monthly progress schedule and report shall provide an updated critical path

 

19



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article IV – Thermal GAC Reactivation Facility

 

completion schedule and shall summarize the status of all work necessary to
achieve Facility Completion, including the status of the Company’s efforts with
respect to permitting, design, construction and testing of the Thermal GAC
Reactivation Facility. The Company shall provide each such monthly progress
schedule and report to the City no later than five days prior to each monthly
meeting to be held between the parties pursuant to subsection 5.6(D). The
Company agrees that the Company’s submission of the monthly progress schedule
and report (or any revised progress schedule and report) is for the City’s
information only and shall not limit or otherwise affect the Company’s
obligations to achieve Facility Completion by the Scheduled Facility Completion
Date. The City’s acceptance of the monthly progress schedule and report (or any
revised progress schedule and report) shall not bind the City in any manner. In
addition to such monthly progress schedule and reports, the Company shall
provide to the City, promptly following the receipt thereof, copies of any
notice of default, breach or non-compliance received under or in connection with
any Governmental Approval pertaining to the Thermal GAC Reactivation Facility

(C) City Access and Review Rights. The City Representative may at any reasonable
time and with reasonable advance notice conduct such on-site observations and
inspections of the Thermal GAC Reactivation Facility Site and the Thermal GAC
Reactivation Facility as the City deems necessary to ascertain the progress of
the work necessary to achieve Facility Completion. During any such observation
or inspection, the City Representative shall comply with all safety and other
rules and regulations applicable to presence upon the Thermal GAC Reactivation
Facility Site and shall in no material way interfere with the performance of any
work being performed by the Company or any of its Subcontractors. In addition,
the Company shall provide the City with reasonable advance notice of regulatory
agency approvals, testing or inspections of the Thermal GAC Reactivation
Facility, with the understanding that such testing during construction will
happen frequently and at times on short notice, and the City Representative
shall have the right to attend such regulatory agency testing and inspections.

(D) Performance of Interim GAC Services. Prior to the earlier to occur of the
Facility Completion Date or the Scheduled Facility Completion Date, the Company
shall meet the City’s GAC reactivation demand in accordance with Article V by
providing for GAC thermal reactivation services at the Company GAC thermal
reactivation facilities identified in Appendix 1 (the “Interim GAC Services”).
The Company accepts the risk that the Company can perform the Interim GAC
Services to meet the City’s reactivation demand in accordance with Article V
while performing all work necessary to achieve Facility Completion pursuant to
this Article. The Company shall maintain sufficient capacity at the Company GAC
thermal reactivation facilities identified in Appendix 1 to perform the Interim
GAC Services in order to meet the City’s demand for thermal GAC reactivation
services at all times prior to Facility Completion.

SECTION 4.3. FACILITY COMPLETION.

 

20



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article IV – Thermal GAC Reactivation Facility

 

(A) Schedule for Completion. The Company’s initial critical path completion
schedule for the achievement of Facility Completion is set forth in Appendix 2.
The Company shall update, maintain and revise such critical path completion
schedule for the City’s review pursuant to subsection 4.2(B). In order to be
entitled to an adjustment to the Scheduled Facility Completion Date or to the
Extension Period, the Company must demonstrate the occurrence of an
Uncontrollable Circumstance in accordance with Section 9.2 and the impact of
such Uncontrollable Circumstance on the Company’s critical path completion
schedule, as updated, maintained and revised by the Company in accordance with
subsection 4.2(B). In no event shall the Company be entitled to any such
adjustment for delays caused by Company Fault or otherwise not attributable to
an Uncontrollable Circumstance impacting the Company’s critical path completion
schedule.

(B) Conditions to Facility Completion. Facility Completion shall be deemed to
have occurred when all of the following conditions have been satisfied:

(1) the Thermal GAC Reactivation Facility is operational and in compliance with
the Design and Construction Plan;

(2) All applicable Governmental Approvals required under Applicable Law that are
necessary for the continued routine operation of the Thermal GAC Reactivation
Facility shall have been duly obtained and shall be in full force and effect;

(3) The Thermal GAC Reactivation Facility has achieved NSF certification; and

(4) The Company has submitted written certification to the City that all of the
foregoing conditions have been satisfied and the City has approved the Company’s
certification, which approval shall not be unreasonably withheld or delayed and
shall be effective as of date of the Company’s certification.

(C) Facility Completion on or before the Scheduled Facility Completion Date. In
the event that Facility Completion occurs on or prior to the Scheduled Facility
Completion Date, the Company shall commence performing the Local GAC Services to
meet the City’s GAC reactivation demands in accordance with Article V and the
City shall pay the Company a price equal to the average of the Non-Local and
Local Service Prices for the performance of all GAC Services provided during the
period between actual Facility Completion and the Scheduled Facility Completion
Date, subject to the terms and conditions of Article VI. Once the Scheduled
Facility Completion Date is reached, the City shall pay the Company the Local
Service Prices for the performance of all GAC Services, subject to the terms and
conditions of Article VI.

 

21



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article IV – Thermal GAC Reactivation Facility

 

(D) Facility Completion Subsequent to the Scheduled Facility Completion Date. In
the event that Facility Completion does not occur by the Scheduled Facility
Completion Date, the Company shall continue to perform the Interim GAC Services
to meet the City’s GAC reactivation demand in accordance with Article V until
such time as Facility Completion actually occurs or this Service Contract is
terminated for a Company Event of Default; provided however, that the City shall
pay the Company the Local Service Price rather than the Interim Service Price
for the performance of all GAC Services provided following the Scheduled
Facility Completion Date, subject to the terms and conditions of Article VI,
notwithstanding the fact that Facility Completion has not actually occurred. The
Company agrees that the payment of the Local Service Price by the City rather
than the Interim Service Price under the circumstances described in this
subsection is a remedy intended to place the City in the same economic position
as it would have been in had the Company met its obligation to achieve Facility
Completion by the Scheduled Facility Completion Date. The Company further agrees
that such remedy is not a penalty and hereby expressly waives any right it may
have to argue that such remedy is unenforceable as a penalty under Applicable
Law. Nothing in this subsection shall limit any of the City’s rights in the
event of a termination of this Service Contract for a Company Event of Default.

(E) Failure to Achieve Facility Completion during the Extension Period. Subject
to relief in accordance with the terms and conditions of this Service Contract
in the event of Uncontrollable Circumstances, if, as of the date which is 480
days following the Scheduled Facility Completion Date (the 480-day period
following the Scheduled Facility Completion Date being referred to herein as the
“Extension Period”), Facility Completion has not been achieved, a Company Event
of Default shall be deemed to have occurred under subsection 7.2(A)
notwithstanding any absence of notice, further cure opportunity or other
procedural rights accorded the Company thereunder, and the City shall thereupon
have the right to terminate this Service Contract upon written notice to the
Company. Upon any such termination, the City shall have all of the rights
provided in Article VII upon a termination of the Company for cause, including
the City’s right to purchase the Thermal GAC Reactivation Facility and Thermal
GAC Reactivation Facility Site pursuant to Sections 4.1(D), 7.2 A(2), and 7.3.

SECTION 4.4. THERMAL GAC REACTIVATION FACILITY OPERATIONS.

(A) Operations and Maintenance Generally. The Company shall be fully responsible
for operating and maintaining the Thermal GAC Reactivation Facility for the full
Term of this Service Contract in order to provide for the thermal reactivation
of the City’s GAC at the Thermal GAC Reactivation Facility.

 

22



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article IV – Thermal GAC Reactivation Facility

 

(B) Compliance with Applicable Law. The Company shall operate and maintain the
Thermal GAC Reactivation Facility in accordance with all requirements of
Applicable Law, including compliance with the terms and conditions of all
Governmental Approvals required for the continued operations of the Thermal GAC
Reactivation Facility. The Company shall report to the City, promptly upon
obtaining knowledge thereof, all violations of the terms and conditions of any
Governmental Approval or Applicable Law pertaining to the Thermal GAC
Reactivation Facility and shall promptly correct any such violation and resume
compliance with Applicable Law.

(C) NSF Certification. The Company shall maintain NSF certification of the
Thermal GAC Reactivation Facility for the full Term of this Service Contract
and, in operating and maintaining the Thermal GAC Reactivation Facility, shall
adhere to all applicable quality control procedures and audit requirements
established by NSF.

(D) City Access Rights. The City Representative, providing the Company with
reasonable advance notice, shall have the right at any time during normal
business hours to visit and inspect the Thermal GAC Reactivation Facility and
observe the Company’s performance of the GAC Services. During any such
observation or inspection, the City Representative shall comply with the
Company’s reasonable operating and safety procedures and rules, and shall not
interfere with the Company’s operations of the Thermal GAC Reactivation
Facility. The parties agree that the City shall have immediate access to the
Thermal GAC Reactivation Facility during normal business hours, and no Company
rule or procedure shall impede, impair or delay such access.

SECTION 4.5. PRIORITY CUSTOMERS OF THERMAL GAC REACTIVATION FACILITY.

[A] Most Favored Customer Status: In the event that the Company charges any
other customer of the Thermal GAC Reactivation Facility an amount less than the
Local Service Price in effect at any given time for the performance of GAC
thermal reactivation services, the Company shall provide the same pricing to the
City. The City shall never pay more than any other Thermal GAC Reactivation
Facility customer.

[B] Right of First Refusal: Both parties shall remain in communication on an
on-going basis and shall review projections of all customer demand as part of
the two-year Long Term Planning Forecast in order to aid both parties in
decision making related to the disposition of uncommitted capacity. Should the
Company identify an opportunity to sell uncommitted capacity of the Thermal GAC
Reactivation Facility to a customer other than the City, the Company shall first
provide the City with the opportunity to increase the volume and/or duration of
its commitment. Prior to making a firm proposal to the other customer to
reactivate its GAC, the Company shall meet with the City and review the Long
Term Planning Forecast to determine whether or not the sale of the uncommitted
capacity to another customer would potentially displace volume required by the
City. If the City determines that the sale of the uncommitted capacity to
another customer would not displace volume required by

 

23



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article IV – Thermal GAC Reactivation Facility

 

the City, the Company may proceed with the sale. If the City determines that the
sale of uncommitted capacity would potentially displace volume required by the
City, the City may choose to exercise its right of first refusal. Should the
City exercise its right to increase the volume and/or duration of its
commitment, the Company shall make alternative plans with the other customer
that will ensure that the City’s volume commitment is protected (e.g. quote some
or all of the other customer’s required volume based on use of Company
reactivation facilities other than the local Thermal GAC Reactivation Facility
if necessary). Should the City decline to exercise its option to increase its
commitment, the Company shall be free to sell the uncommitted capacity to the
other customer. The City shall have 3 business days in which to choose to
exercise its right to increase its commitment, after which the Company shall
have to the right to proceed with selling the uncommitted capacity to the other
customer without restriction.

SECTION 4.6. THERMAL GAC REACTIVATION FACILITY EXPANSIONS.

(A) Expansions Generally. The parties recognize that it may be necessary or
desirable from time to time to expand the capacity of the Thermal GAC
Reactivation Facility. The Company shall bear the cost and expense of all
expansions of the Thermal GAC Reactivation Facility and shall be solely
responsible for the financing, permitting, design and construction of any
expansion of the Thermal GAC Reactivation Facility. The financing of any
expansion of the Thermal GAC Reactivation Facility shall be subject to the terms
and conditions of subsection 4.1(C).

(B) Consultations with the City. The Company shall consult with the City prior
to undertaking or committing to any expansion of the Thermal GAC Reactivation
Facility. Such consultation shall include providing the City with the Company’s
plan for the expansion, including the reasons for the expansion and the
Company’s design, construction and operation plans associated with the
expansion.

[C] Expansions Dictated by Increases in Demand. The City shall have the right to
direct the Company to undertake expansions of the Thermal GAC Reactivation
Facility to the extent deemed reasonably necessary by the City based on its best
estimate available at the time and to its Long-Term Planning Forecast. Based on
the best available information, which shall be reviewed jointly by both parties,
the City and the Company shall mutually agree that the projected increased
demand is expected and sustainable and that no other practicable, viable option
exists to maintain the supply other than expansion of the plant. The Company
shall give the City’s request for expansion serious consideration, in good
faith, and shall agree to expansion if the City’s request would generally be
deemed reasonable. A milestone schedule shall be jointly prepared by both
parties for the provision of the expansion. The milestone schedule shall provide
for intermediate points at which the expansion can be cancelled if demand
projections change. The parties shall in good faith

 

24



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article IV – Thermal GAC Reactivation Facility

 

negotiate and execute an amendment to this Service Contract covering the Thermal
GAC Reactivation Facility expansion and incorporating the milestone schedule.
Should the parties be unable to negotiate a mutually agreeable amendment, the
parties shall follow the Dispute Resolution Procedures provided in Article VIII.
Once the amendment is signed by both parties, the Company shall complete the
expansion based on the milestone schedule submitted by the Company, but no later
than 420 days following receipt of notice by the City. The rights and
responsibilities of the parties with respect to any expansion directed by the
City pursuant to this subsection shall be contained within the amendment and
shall be the same as the rights and responsibilities of the parties set forth in
this Article with respect to Facility Completion, with the understanding that in
the case of Expansions, the definition of Uncontrollable Circumstance shall also
include unforeseen issues regarding the securing of permits related to the
design and construction of the expansion.

The City acknowledges that expansions directed in later years of the contract
may entail a requirement for the City to extend the term of the contract in
order to ensure that the Company realizes an acceptable return on the additional
investment. The exact nature of the contract term extension shall be negotiated
and mutually agreed upon during the expansion determination process.

 

25



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article V – Performance of the GAC Services

 

ARTICLE V

PERFORMANCE OF THE GAC SERVICES

SECTION 5.1. RESPONSIBILITY FOR PERFORMANCE.

(A) Reliance. The Company acknowledges and agrees that the City is entering into
this Service Contract in reliance on the Company’s expertise with respect to the
GAC Services, so that the City may continue to meet applicable regulatory
requirements at its Water Treatment Facilities and to deliver safe, high quality
drinking water to its residents.

(B) Responsibility for Employees, Agents and Subcontractors. All obligations of
the Company under this Service Contract shall be performed by Company employees,
agents or Subcontractors (subject to the limitations set forth in Section 5.8)
who are qualified to perform the specific services and meet all licensing and
certification requirements of Applicable Law. The Company shall be fully
responsible, in accordance with the terms and conditions of this Service
Contract, for all GAC Services performed by its employees, agents or
Subcontractors. As regards subcontractors, this provision applies only
subcontractors on City-owned sites, and not to the GAC Thermal Reactivation
Facility.

SECTION 5.2. COMPANY OBLIGATIONS GENERALLY.

(A) Performance Standards. The Company shall furnish all labor, materials,
equipment and incidentals required to provide the GAC Services, including the
removal and replacement of GAC. The Company shall perform the GAC Services in
accordance with the Performance Standards set forth in Appendix 3. As regards
subcontractors, this provision applies only subcontractors on City-owned sites,
and not to the GAC Thermal Reactivation Facility.

(B) Compliance with Applicable Law. The Company shall perform the GAC Services
in accordance with all requirements of Applicable Law. Without limiting the
generality of the foregoing, the Company shall ensure that all persons
performing GAC Services, including all employees, agents and Subcontractors,
comply with all registration, licensing and certification requirements imposed
by any Governmental Body. The Company shall obtain and maintain all Governmental
Approvals required for the performance of the GAC Services throughout the Term.
The Company shall be entitled to Uncontrollable Circumstance relief associated
with a Change in Law as and to the extent provided in Section 9.2. The Company
agrees to permit City inspection of the Company’s business records, including
personnel records, to verify compliance with the requirements of this
subsection. As indicated in Section 10.1, the Company will perform services
under this Service Contract as an independent contractor. Accordingly, the City
accepts no responsibility for the Company’s actions or omissions. As regards
subcontractors, this provision applies only subcontractors on City-owned sites,
and not to the GAC Thermal Reactivation Facility.

 

26



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article V – Performance of the GAC Services

 

(C) Affidavits and Chain of Custody. At the time of delivery of any GAC pursuant
to this Service Contract, the Company shall provide an affidavit of compliance
stating that the thermal activation services provided and the thermally
activated GAC produced comply with all applicable Performance Standards,
including all applicable provisions of ANSI/AWWA B605-07 Standard, NSF, and City
requirements. The Company shall provide a “Chain of Custody” certification that
documents that the handling procedure used assures that the GAC from each of the
City’s Water Treatment Facilities has been separated from other GACs from the
time of removal, through the thermal reactivation process, and during storage
and transportation until it is received and placed at the Water Treatment
Facility.

(D) Commencement of Work; Turn-Around Time. The Company shall not commence any
GAC Filter Exchange until the Company receives a written demand notice from the
City Representative pursuant to subsection 5.4(C). The Company shall commence
each GAC Filter Exchange within seven days following receipt of such notice, or
as otherwise agreed to by the City pursuant to subsection 5.4(C). Commencement
of a GAC Filter Exchange shall be deemed to have occurred upon commencement of
filter preparation in accordance with the Performance Standards set forth in
Appendix 3. The total turn around time for each GAC Filter Exchange, from
commencement until placement of thermally reactivated GAC and including all
transit time, shall not exceed [30] days, except to the extent excused due to
the occurrence of Uncontrollable Circumstances.

(E) GAC Reactivation Demand and Local Capacity. The Company agrees to handle all
of the City’s GAC reactivation needs associated with the Water Treatment
Facilities for the Term in accordance with the terms and conditions of this
Service Contract. Prior to the actual Facility Completion Date and in accordance
with the City’s Commitment of Volume, Demand Forecast, and Long Range Planning
Forecast, the Company shall provide and perform the Interim GAC Services to
handle the City’s GAC reactivation needs. Beginning on the actual Facility
Completion Date, the Company shall provide and perform the Local GAC Services to
handle the City’s GAC reactivation needs, subject to the terms and conditions of
Section 5.5.

(F) Virgin GAC. As indicated in Appendix 3, makeup Virgin GAC shall be provided
by the Company, at no additional cost to the City, to compensate for any loss of
GAC that might have occurred during transportation, handling (including removal
and installation), and thermal reactivation of the spent GAC, or as otherwise
necessary to meet the Performance Standards for GAC set forth in Appendix 3. In
addition, GAC that has become contaminated by the Company before, during, or
after being placed in the basin shall be removed and replaced with Virgin GAC at
no additional cost to the City and in a manner satisfactory to the City. The
Company shall also provide Virgin GAC to make up for any other operational GAC
loss occurring between the completion of any GAC Filter Exchange and the
commencement of any

 

27



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article V – Performance of the GAC Services

 

subsequent GAC Filter Exchange (a “City Operational GAC Loss”) or for any other
reason at the direction of the City; provided, however, that the Company shall
be compensated for Virgin GAC required to make up for such City Operational GAC
Losses or as otherwise directed by the City as provided in subsection 6.1(F).
The Company acknowledges and agrees that the City has no exclusivity
requirements pursuant to this Service Contract with respect to the purchase of
Virgin GAC and may purchase Virgin GAC from the Company pursuant to this Service
Contract or from any other source. The City acknowledges that Virgin GAC that is
materially outside the agreement specifications and purchased from other sources
may prove to be less durable under typical thermal reactivation conditions than
Virgin GAC manufactured by the Company, and that use of Virgin GAC from other
sources may result in higher thermal reactivation losses, requiring the Company
to supply more Virgin GAC to make-up for these losses. Such losses, as validated
by the Company and agreed upon by the City, shall be considered City Operational
GAC Losses, and the City shall compensate the Company for any such additional
Virgin GAC required to be supplied.

(G) Warranties; Responsibility for Correction. The Company expressly warrants
that all goods or services furnished under this Service Contract shall conform
to the Performance Standards and the requirements of Applicable Law. It is
agreed that the Company shall be fully responsible for making any correction,
replacement, or modification necessary for compliance with the Performance
Standards or Applicable Law. The Company shall be required to make corrections,
replacements or modifications to work completed prior to any Change in Law,
subject to Uncontrollable Circumstance relief as and to the extent provided in
Section 9.2.

(H) Liens. The Company shall hold the City harmless from claimants supplying
labor or materials to the Company or its Subcontractors in the performance of
the work required under this Service Contract.

(I) Spills. The Company shall be responsible for the cleanup of any spills
during placement or removal of media in the basins that are caused by the
Company’s equipment, off-loading technique or failure to comply with the
Performance Standards, including all cost associated therewith. In addition, the
Company shall provide technical support for spills of materials supplied by the
Company, including a 24-hour emergency phone number. The Company shall be fully
responsible for any spill occurring during transport or during the reactivation
process.

(J) Title and Risk of Loss. All service and materials are subject to final
inspection and acceptance by the City Representative. The title and risk of loss
of material or service shall not pass to the City until the City actually
accepts the material or service at the point of delivery; and such loss, injury,
or destruction shall not release the Company from any obligation hereunder. The
City assumes no responsibility, at any time, for the protection of or for the
loss of materials, from the commencement of performance of the GAC Services
until final acceptance of the work associated with each GAC Filter Exchange by
the City Representative.

 

28



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article V – Performance of the GAC Services

 

(K) Damage to City Property and Private Property. The Company shall perform the
GAC Services so that no damage to any City property, including the buildings and
grounds of the Water Treatment Facilities, results. The Company shall promptly
repair or replace, at no cost to the City, all City property and private
property damaged by the Company or any officer, director, employee,
representative, agent or Subcontractor of the Company in connection with the
performance of, or the failure to perform, the GAC Services. The repair and
replacements shall restore the damaged property, to the maximum extent
reasonably practicable, to its character and condition existing immediately
prior to the damage.

SECTION 5.3. CITY GAC TESTING RIGHTS. The City reserves the right to perform
periodic, random, unannounced, testing of any reactivated GAC delivered under
this Service Contract, employing the GAC sampling and testing procedures
included in Appendix X. The reactivated GAC shall be tested for conformance with
the Performance Standards associated with iodine number, apparent density, and
abrasion, ash by an independent laboratory. Should the reactivated GAC fail any
of tests conducted by the independent laboratory, the Company shall provide
samples of the same lot of GAC from its manufacturing retain samples and submit
them to a mutually accepted second independent laboratory for testing. Should
the test results from the second independent laboratory indicate that the GAC
meets specification, it shall be determined that the GAC does meet specification
and no further actions shall be taken. Should the test results from the second
independent laboratory confirm the results of the testing from the first
independent laboratory, it shall be determined that the GAC does not meet
specification. In the case that it is determined that the GAC does not meet
specification, , the Parties shall discuss all possible financial and/or
physical remedies, up to and including partial or total replacement of the GAC
which failed the testing. The Parties shall in good faith negotiate and execute
a mutually agreeable settlement. All costs associated with the failed testing
shall be borne by the Company. Three (3) ‘significant’ failed test reports
within a twelve (12) month period may, at the City’s discretion, result in this
Service Contract being terminated by the City in accordance with Section 7.2.
‘Significant’ failed test reports are defined as test results which are out of
compliance with a specification parameter by more than 10% of the numeric value
of the parameter. Without limiting any of the City’s rights under this Service
Contract with respect to any failure of Company compliance with the Performance
Standards, other specifications listed in the Performance Standards may also be
tested pursuant to this Section but shall not be cause for rejection of GAC.

SECTION 5.4. CITY OBLIGATIONS GENERALLY.

(A) General City Obligations. The City, in addition to the obligations it has
undertaken elsewhere in this Service Contract, shall:

(1) Provide the Company access to the Water Treatment Facilities to the extent
necessary for the performance of the Company’s obligations hereunder, subject to
the terms and conditions of this Service Contract;

 

29



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article V – Performance of the GAC Services

 

(2) Perform the obligations of the City specified in Appendix 3 with respect to
GAC media washing; and

(3) Pay the Company for the performance of the GAC Services in accordance with
and subject to the terms and conditions set forth in Article VI.

(B) Exclusivity. During the Term of this Service Contract, the City shall direct
all of its required thermal GAC reactivation needs associated with its Water
Treatment Facilities exclusively to the Company, except that the City may direct
any reactivation demand above the Commitment of Volume to its Lake Pleasant WTP
GAC reactivation facility. Without limiting any of the City’s rights under this
Service Contract with respect to any breach of the Company’s obligations
hereunder, the Company’s failure to meet the City’s local reactivation needs
more than three (3) times during the term of the Agreement, subject to the terms
and conditions of Section 5.5, may, at the City’s discretion, result in this
Service Contract becoming non-exclusive for the purpose of the City meeting some
or all of its reactivation needs from a source other than the Company, with
non-exclusivity applying only during the period in which the Company is unable
to meet the City’s local reactivation needs. The Company acknowledges and agrees
that the exclusivity requirements of this subsection do not apply to the
purchase of Virgin GAC and that the City may purchase Virgin GAC from the
Company pursuant to this Service Contract or from any other source. It is the
City’s intention that the Virgin GAC shall materially meet the same
specifications as that of the Virgin GAC originally supplied for each water
treatment facility. Should the City purchase Virgin GAC from a source other than
the Company, the City shall provide to the Company upon request a copy of the
Certificate of Analysis for the Virgin GAC, as well as documentation confirming
that the Virgin GAC is of bituminous coal origin manufactured via a
reagglomeration process. This documentation shall be used to confirm that the
Virgin GAC is of suitable quality to be reactivated to the specified parameters
for Thermal Reactivated GAC, with Virgin GAC make-up requirements falling within
the range considered normal for Thermal Reactivated GAC.

(C) Scheduling of GAC Filter Exchanges. The City shall have the right to demand
a GAC Filter Exchange at any time, by written notice from the City
Representative to the Company, subject to the terms and conditions of this
Section. The City shall provide the Company with at least seven days’ written
notice prior to the commencement of any GAC Filter Exchange. The Company may
request a longer period prior to commencement (not to exceed 30 days), subject
to the reasonable approval of the City.

(D) Demand Forecasting. The City shall provide a Commitment of Volume, a Volume
Forecast, and a Long Term Planning Forecast (collectively, the “Demand
Forecast”) to the Company in order to facilitate demand management for the
Thermal GAC Reactivation Facility in accordance with Section 5.5.

SECTION 5.5. DEMAND MANAGEMENT.

(A) Commitment of Volume. The “Commitment of Volume” shall be the quantity of
pounds of GAC that the City shall commit to having reactivated for a

 

30



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article V – Performance of the GAC Services

 

given six-month period, expressed in monthly quantities and subject to the terms
and conditions of this Section. The Commitment Volume shall be a guaranteed
volume with a variance of 20% over the six-month period. The Commitment of
Volume shall be provided to the Company by the City in May for the July to
December period and in November for the January to June period. The Company
shall review the commitment and verify that the demand as projected can be met
utilizing the capacity of the local Thermal GAC Reactivation Facility,
considering the committed pounds of the City plus the committed pounds of other
customers. Should the analysis indicate that the demand exceeds the Thermal GAC
Reactivation Facility’s ability due to the demand pattern (ie: An excessive
amount being scheduled in a single month or condensed time frame or the total
demand being in excess of the available plant capacity (given the total capacity
of the Thermal GAC Reactivation Facility less the committed pounds of other
customers) over the projection time period) then the sourcing and scheduling
mechanisms within Section 5.5(D)(2)) will be applied to resolve the overage.
Otherwise, should the actual volume add up to a quantity of up to 110% of the
Commitment Volume, the Company will be responsible for meeting the Committed
Volume at the Local Pricing and per the agreed upon schedule. Should the actual
variance add up to a volume greater than 110%, up to 120% of the Committed
Volume, the City shall pay a price which is the average of the Non-Local Pricing
and Local Pricing.

(B) Volume Forecast. The “Volume Forecast” is a rolling six-month forecast of
expected demand, based on the most current information available and expressed
in monthly quantities. The City shall provide the Company with the Volume
Forecast, and the City and the Company shall review the Volume Forecast, on a
monthly basis.

(C) Long-Term Planning Forecast. The “Long Term Planning Forecast” shall be
developed and updated quarterly by the City to give a two-year forecast, based
upon the latest water quality data, of anticipated GAC usage and reactivation
demand. This data will be combined with other forecasts by regional partners to
help anticipate thermal regeneration capital expansion needs. Planning
associated with the Long Term Planning Forecast will help ensure proper
expansions of the Thermal GAC Reactivation Facility pursuant to Section 4.6.

(D) Reconciling Actual Demand with Demand Forecast. During the monthly Volume
Forecast review, when comparing the actual quantity and most recent forecast
quantities with the current Commitment of Volume quantities:

(1) Actual Quantity within Specified Range of Commitment of Volume. Where the
actual quantity is not less than 80% nor more than 120% of the Commitment of
Volume quantity, reactivation shall proceed at the Thermal GAC Reactivation
Facility as planned. Should the actual volume add up to a quantity of up to 110%
of the Commitment Volume, the Company will be responsible for meeting the
Committed Volume at the Local Pricing and per the agreed upon schedule. Should
the actual variance add up to a volume greater than 110%, up to 120% of the
Commitment Volume, the City shall pay a price which is the average of the
Non-Local Pricing and Local Pricing.

 

31



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article V – Performance of the GAC Services

 

(2) Actual Quantity in Excess of 120% of Commitment of Volume . Where the actual
quantity exceeds the Commitment of Volume quantity by more than 20% and the
Company does not have the capacity to handle such demand at the Thermal GAC
Reactivation Facility, the City may, in its sole discretion, (a) agree to
reschedule GAC Filter Exchanges in order to accommodate the excess demand
situation at the Thermal GAC Reactivation Facility without incurring any
additional charge beyond the Local Service Price for the performance of the
excess GAC Filter Exchanges; (b) direct the excess demand to the Lake Pleasant
WTP without incurring any payment obligation to the Company with respect to such
excess demand; or (c) direct the Company to perform GAC Filter Exchanges in
excess of 120% of the Commitment of Volume quantity at other Company GAC thermal
reactivation facilities at the Non-Local Service Price. The Company shall be
required to handle such excess demand at other Company GAC thermal reactivation
facilities at the Non-Local Service Price. The Company must demonstrate the lack
of local capacity prior to the City agreeing to or paying the Non-Local Service
Price.

Should the City opt to take the excess volume to Lake Pleasant WTP, the City
shall be responsible for the reactivated GAC materially meeting the required
specifications. The City shall be responsible for all activities related to
sending the excess volume to Lake Pleasant WTP, including removal of spent GAC,
transportation of GAC to and from Lake Pleasant, and reinstallation of GAC into
the filters. The City shall have the option of requesting a proposal from the
Company to provide these removal, transport, and reinstallation services.
Pricing and terms of such a Company proposal shall be negotiated outside of the
framework of this Service Contract.

(3) Actual Quantity Less than 80% of Commitment of Volume. Where the actual
quantity is less than 80% of the Commitment of Volume quantity, the Company
shall make reasonable efforts to make up for the shortfall with GAC from another
reactivation customer. If the Company is successful in making up for the
shortfall with GAC from another customer or fails to make reasonable efforts to
make up for the shortfall, the City shall have no payment responsibility to the
Company with respect to the fact that the actual quantity is less than 80% of
the Commitment of Volume quantity. If, however, the Company demonstrates to the
reasonable satisfaction of the City that it has made reasonable efforts to make
up for the shortfall but has not been successful in making up for the shortfall,
the Company reserves the right to charge the City at the Local Service Price for
the amount of the shortfall in GAC quantity below 80% of the Commitment of
Volume quantity, as reduced by the extent to which the Company is able to make
up for the shortfall pursuant to the terms and conditions of this subsection.

 

32



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article V – Performance of the GAC Services

 

SECTION 5.6. SERVICE COORDINATION AND CONTRACT ADMINISTRATION.

Company’s Service Manager. The Company shall appoint a full-time service manager
for the performance of the GAC Services (the “Service Manager”) who shall be
licensed, trained, experienced and proficient in the performance of the GAC
Services. The Company acknowledges that the performance of the individual
serving from time to time as the Service Manager will have a material bearing on
the quality of service provided hereunder, and that effective cooperation
between the City and the Service Manager will be essential to effectuating the
intent and purposes of this Service ContractThe Company shall promptly notify
the City in writing of a change in the Service Manager. As such, the Company
agrees that if the City reports that an unworkable or very difficult working
relationship has developed between the Service Manager and the City, that the
Company will look closely and seriously into such reports and shall seriously
consider replacing the Service Manager after meeting with the City to attempt to
mutually work out any issues regarding the Service Manager.

(A) Company’s Senior Corporate Representatives. The Company shall appoint and
inform the City from time to time of the identity of the corporate officials of
the Company with direct, senior supervisory responsibility for the performance
of this Service Contract (the “Senior Corporate Representatives”). The Company
shall promptly notify the City in writing of the appointment of any successor
Senior Corporate Representatives. The Senior Corporate Representatives shall
cooperate with the City in resolving any issues that may arise in connection
with the performance of the GAC Services over the Term.

(B) City Representative. The City shall designate an employee or employees to
administer this Service Contract and act as the City’s liaison with the Company
in connection with the GAC Services (the “City Representative”). The Company
understands and agrees that the City Representative has only limited authority
with respect to the implementation of this Service Contract, and cannot bind the
City with respect to any Amendment or to incurring costs in excess of the
amounts appropriated therefor.

(C) Communications and Meetings. The Company shall inform the City of the
telephone, cellular telephone, fax numbers, e-mail addresses and other means by
which the Service Manager and Senior Corporate Representatives may be contacted.
The City shall furnish to the Company comparable communications information with
respect to the City Representative. On a monthly basis, the Company shall meet
with the City to review the Demand Forecasts and the performance of the GAC
Services generally. The Service Manager shall personally attend these monthly
operations meetings with the City. If requested by the City, the Senior
Corporate Representatives shall attend one such monthly operations meeting per
calendar quarter during the Term. In addition, the City shall have the right to
require special meetings in its reasonable discretion to review performance and
planning matters arising with respect to this Service Contract. The Service
Manager and, if requested by

 

33



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article V – Performance of the GAC Services

 

the City, the Senior Corporate Representatives or a duly designated
representative shall each attend all such special meetings. Any issue in dispute
which the parties are unable to resolve at such monthly operations meetings and
special meetings may be referred to the dispute resolution procedures set forth
in Section 8.1, and the resolution of any issues resolved at such meetings or
through the dispute resolution procedures shall be reflected in a Contract
Administration Memorandum or an Amendment, as applicable.

SECTION 5.7. PERSONNEL.

(A) Account Staffing. The Company agrees to assign experienced personnel to
provide for successful and timely accomplishment of the GAC Services. The City
reserves the right at any time and for any reason during the Term to reject any
Company or Subcontractor personnel from performing services under this Service
Contract.

(B) Background Screening. All Company and Subcontractor employees performing
services under this Service Contract are subject to the background screening
requirements set forth in Appendix 5.

(C) Water Treatment Facilities Access Requirements. All Company and
Subcontractor employees performing services at the Water Treatment Facilities
under this Service Contract are subject to the access control requirements set
forth in Appendix 6, including all badge and key access requirements.

(D) Legal Worker Requirements. The City is prohibited by A.R.S. § 41-4401 from
awarding an agreement to any contractor who fails, or whose subcontractors fail,
to comply with A.R.S. § 23-214(A). Therefore, the Company agrees that:

(1) The Company and each Subcontractor it uses warrants their compliance with
all federal immigration laws and regulations that relate to their employees and
their compliance with § 23-214, subsection A.

(2) A breach of a warranty under paragraph 1 of this subsection shall be deemed
a material breach of this Service Contract, which may result in termination of
this Service Contract by the City pursuant to Section 7.2.

(3) The City retains the legal right to inspect the papers of the Company or
Subcontractor employee(s) who work(s) on this Service Contract to ensure that
the Company and its Subcontractors are complying with the warranty under
paragraph 1.

(E) Affirmative Action. The Company agrees to abide by the provisions of the
Phoenix City Code Chapter 18, Article V as amended. Any contractor/subcontractor
in performing under this Service Contract shall not discriminate against any
worker, employee or applicant, or any member of the public, because of race,
color, religion, gender, national origin, age or disability nor otherwise commit
an unfair employment practice. The Company shall, and shall cause all

 

34



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article V – Performance of the GAC Services

 

Subcontractors to, take affirmative action to ensure that applicants are
employed, and employees are dealt with during employment without regard to their
race, color, religion, gender or national origin, age or disability. Such action
shall include but not be limited to the following: Employment, promotion,
demotion or transfer; recruitment or recruitment advertising; layoff or
termination; rates of pay or other forms of compensation; and selection for
training, including apprenticeship. The Company further agrees that this clause
will be incorporated in all subcontracts with all labor organizations furnishing
skilled, unskilled and union labor, or who may perform any such labor or
services in connection with this Service Contract. The Company further agrees
that this clause will be incorporated in all subcontracts, job-consultant
agreements or assignments of this Service Contract entered into by the Company
or any Subcontractor.

SECTION 5.8. SUBCONTRACTORS.

(A) Use Restricted. The Company shall operate the Thermal GAC Reactivation
Facility with its own employees and in accordance with this Service Contract.
Additionally, all GAC Services performed at the Water Treatment Facilities shall
be performed by Company personnel. Subcontractors may be used to perform other
services under this Service Contract, subject to the City’s right of approval
identified in subsection (B) of this Section.

(B) Limited City Review and Approval of Permitted Subcontractors. Except as
provided in the next sentence of this Section, the City shall have the right,
based solely on the criteria provided below in this Section, to approve all
Subcontractors, which approval shall not be unreasonably withheld. The Company
shall furnish the City with written notice of its intention to engage any
Subcontractor, together with all information reasonably requested by the City
pertaining to the demonstrated responsibility of the proposed Subcontractor in
the following areas: (1) any conflicts of interest; (2) any record of felony
criminal convictions or pending felony criminal investigations; (3) any final
judicial or administrative finding or adjudication of illegal employment
discrimination; (4) any unpaid federal, State or local Taxes; and (5) any final
judicial or administrative findings or adjudication of non-performance in
contracts with the City, the State or the federal government. The approval or
withholding thereof by the City of any proposed Subcontractor shall not create
any liability of the City to the Company, to third parties or otherwise. In no
event shall any Subcontract be awarded to any person debarred, suspended or
disqualified from federal, State or City contracting.

(C) Subcontract Terms and Subcontractor Actions. The Company shall retain full
responsibility to the City under this Service Contract for all matters related
to the GAC Services notwithstanding the execution or terms and conditions of any
Subcontract. Except as provided in Item (a)(v) of the definition of
Uncontrollable Circumstances, no failure of any Subcontractor used by the
Company in connection with the provision of the GAC Services shall relieve the
Company from its obligations hereunder to perform the GAC Services. The Company
shall be responsible for settling and resolving with all Subcontractors all
claims arising out of delay, disruption,

 

35



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article V – Performance of the GAC Services

 

interference, hindrance, or schedule extension caused by the Company or
inflicted on the Company or a Subcontractor by the actions of another
Subcontractor. Subcontracts entered into by the Company for the performance of
the GAC Services shall neither supersede nor abrogate any of the terms or
provisions of this Service Contract.

Payments to Subcontractors. The Company shall pay or cause to be paid to all
direct Subcontractors all amounts due in accordance with their respective
Subcontracts and the requirements of Applicable Law. No Subcontractor shall have
any right against the City for labor, services, materials or equipment furnished
for the GAC Services. The Company acknowledges that its indemnity obligations
under Section 9.3 shall extend to all claims for payment or damages by any
Subcontractor who furnishes or claims to have furnished any labor, services,
materials or equipment in connection with the GAC Services.

(D) Sections 5.8 [A] and 5.8 [B] shall not apply to Thermal GAC Reactivation
Facility construction related activities.

 

36



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article VI – Payment for GAC Services

 

ARTICLE VI

PAYMENT FOR GAC SERVICES

SECTION 6.1. UNIT PRICING.

(A) Generally. The City shall pay the Company for the performance of the GAC
Services on a unit price basis per pound of thermally reactivated GAC in
accordance with the terms and conditions of this Article. The unit price per
pound of thermally reactivated GAC, as determined in accordance with this
Article, shall serve as the sole compensation to the Company for the performance
of all obligations under this Service Contract. Without limiting the generality
of the foregoing, the pricing set forth in this Section is inclusive of all
costs associated with labor; materials; transportation; incidentals; equipment;
space; risk, administration, overhead and profit; operation and maintenance of
the Thermal GAC Reactivation Facility; and any other services or items necessary
to effectively perform and complete the GAC Services in accordance with this
Service Contract. The Company agrees that consideration for such costs has been
included in the pricing set forth in this Section.

(B) Unit Pricing for Interim GAC Services. The unit price for the performance of
the Interim GAC Services (the “Interim Service Price”) is $0.94 per pound of
reactivated GAC. The Interim Service Price shall be applicable for all GAC
Services performed by the Company until the earlier to occur of the Facility
Completion Date or the Scheduled Facility Completion Date. The Interim Service
Price shall not be subject to annual adjustment pursuant to subsection (G) of
this Section. Except as provided in subsection (F) of this Section, the Interim
Service Price includes all compensation to the Company for providing necessary
make-up Virgin Carbon.

(C) Unit Pricing for Local GAC Services. Commencing on the earlier to occur of
the Facility Completion Date or the Scheduled Facility Completion Date, the
Local Service Price shall be applicable for all GAC Services performed by the
Company through the expiration or earlier termination of this Service Contract,
subject to subsection (D) of this Section. As of the Contract Date, the unit
price for the performance of the Local GAC Services (the “Local Service Price”)
is $0.595 per pound of reactivated GAC. The Local Service Price shall be subject
to adjustment annually from the Contract Date in accordance with subsection
(G) of this Section. Except as provided in subsection (F) of this Section, the
Local Service Price includes all compensation to the Company for providing
necessary make-up Virgin Carbon.

(D) Unit Pricing for Non-local GAC Services. The Company shall be entitled to
the Non-Local Service Price, as determined in accordance with this subsection,
solely to the extent provided in Section 5.5 and Section 9.2. As of the Contract
Date, the unit price for the performance of such non-local GAC Services (the
“Non-Local Service Price”) is $0.94 per pound of reactivated GAC. The Non-Local
Service Price shall be subject to adjustment annually from the Contract Date in
accordance with subsection (G) of this Section. Except as provided in subsection
(F) of this Section, the Non-Local Service Price includes all compensation to
the Company for

 

37



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article VI – Payment for GAC Services

 

providing necessary make-up Virgin Carbon. The Company acknowledges and agrees
that, except as provided in Section 5.5 and Section 9.2, the Non-Local Service
Price shall not be applicable to any GAC Filter Exchange demanded by the City,
even if the Company is required to meet such demand by thermally reactivating
GAC at Company facilities other than the Thermal GAC Reactivation Facility.

(E) Fuel Surcharge Applicable to Non-local GAC Services. Additionally, to the
extent the Non-Local Service Price is applicable pursuant to subsection (D) of
this Section, if the cost of diesel fuel is equal to or greater than $4.00 per
gallon, according to the U.S. National Average On-Highway Diesel Price, the
Company shall be entitled to a surcharge on non-local GAC Services (“Non-Local
Fuel Surcharge”) in accordance with Appendix 8. The Company acknowledges and
agrees that the Non-Local Fuel Surcharge shall not be applicable prior to the
earlier to occur of the Facility Completion Date or the Scheduled Facility
Completion Date and thereafter only to the extent provided in this subsection,
Section 5.5 and Section 9.2.

(F) Virgin GAC Required for City Operational GAC Losses. The Company
acknowledges and agrees that, except with respect to City Operational GAC Losses
and as otherwise directed by the City pursuant to 5.2(F), the Interim Service
Price, the Local Service Price and the Non-Local Service Price include all
compensation to the Company with respect to the Company’s obligation to provide
makeup Virgin GAC in accordance with subsection 5.2(F). The Company shall be
entitled to additional compensation associated with Virgin GAC on a unit price
basis in accordance with this subsection solely to the extent such Virgin GAC is
required in order to make up for City Operational GAC Losses or as otherwise
directed by the City, as determined in accordance with subsection 5.2(F). As of
the Contract Date, the unit price for the Virgin GAC required to make up for
City Operational GAC Losses is $1.288 per pound of Virgin GAC (the “Additional
GAC Price”). The Additional GAC Price shall be subject to adjustment annually
from the Contract Date in accordance with subsection (G) of this Section.

(G) Annual Adjustments to Unit Prices. The Local Service Price, the Non-Local
Service Price and the Additional GAC Price shall each be subject to annual
adjustment in accordance with Appendix 8. In no event shall any such price
increase by more than ten percent (10%) or decrease by more than five percent
(5%) in any annual adjustment. Any increase or reduction that is not made as a
result of the limitations established by the preceding sentence shall carry
forward and be applied to the next Contract Year’s adjustment, subject to the
same percentage limitations. The Interim Service Price shall not be subject to
annual adjustment.

SECTION 6.2. BILLING AND PAYMENT.

(A) Company Invoicing. The Company shall submit monthly invoices to the City for
the performance of the GAC Services. Such invoices shall be issued for GAC
Filter Exchange performed during the prior month. Company invoices must include
the following: identification of this Service Contract, including applicable
City contract number; description of services performed, including number of GAC
Filter

 

38



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article VI – Payment for GAC Services

 

Exchanges and applicable pricing in accordance with Section 6.1; invoice number
and date; and such other documentation or information as the City may reasonably
require to determine the accuracy and appropriateness of the invoice. The City
will not honor any invoices or claims which are tendered one (1) year after the
last item of the account accrued.

(B) Payment. The City shall pay the Company the applicable price for the
performance of the GAC Services, as determined in accordance with Section 6.1,
on a monthly basis in arrears. Advance payments are not authorized. Payment will
be made only for actual services or commodities that have been received. The
Company further agrees that, in order to receive payment, the Company must have
a current IRS Form W-9 on file with the City. The City’s obligation to make
payments pursuant to this subsection shall be subject to the City’s rights to
dispute any invoice pursuant to Section 6.3 Payment term to be 30 days from end
of month with electronic payment via ACH or wire transfer.

(C) Payment Deduction Offset. The Company acknowledges that the City Charter
requires that no payment be made to any contractor as long as there is an
outstanding obligation due to the City. The Company agrees that any obligation
it owes to the City will be offset against any payment due to the Company from
the City.

SECTION 6.3. INVOICE AND PAYMENT DISPUTES. If the City disputes any amount
invoiced by the Company, the City may either (1) pay the disputed amount when
otherwise due, and provide the Company with a written objection indicating the
amount that is being disputed and providing all reasons then known to the City
for its objection to or disagreement with such amount, or (2) withhold payment
of the disputed amount and provide the Company with written objection as
aforesaid within the time when such amount would otherwise have been payable.
When any billing dispute is finally resolved, if payment by the City to the
Company of amounts withheld or reimbursement to the City by the Company of
amounts paid under protest is required, such payment to the Company or
reimbursement to the City shall be made within 45 days after the date of
resolution.

SECTION 6.4. FUND APPROPRIATION CONTINGENCY. The Company recognizes that any
agreement entered into shall commence upon the day first provided and continue
in full force and effect until termination in accordance with its provisions.
The Company and the City herein recognize that the continuation of this Service
Contract after the close of any Contract Year shall be subject to the approval
of the budget of the City of Phoenix providing for or covering such contract
item as an expenditure therein. The City does not represent that any budget item
will be actually adopted, such determination being the determination of the City
Council at the time of the adoption of the budget. In the event that this
Service Contract does not continue solely due to the failure of the City Council
to fund this Service Contract pursuant to this subsection, this Service Contract
shall be subject to suspension for that fiscal year, and the City shall have no
volume commitment responsibility to the Company for that fiscal year as a result
of the suspension of the contract. The City agrees, however, that if the City
Council does not appropriate funds in the City budget

 

39



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article VI – Payment for GAC Services

 

for GAC services such that this Service Contract does not continue solely
because of the failure to approve a budget that funds the Service Contract and
the operation of this Section, the City shall not, during the remainder of the
full scheduled term of this Service Contract, contract for the thermal
reactivation of GAC media with any other party. Years lost to suspension may be
replaced via contract extensions per Article III, Section 3.2, at the discretion
of the City.

SECTION 6.5. TAXES. The unit pricing established pursuant to this Article does
not include State and local Taxes directly related to the performance of the GAC
Services, as the City is exempt from such Taxes. In the event a Change in Law
occurs imposing such Taxes, the City shall pay such Taxes on a pass-through
basis. Notwithstanding the foregoing, the Company shall be solely responsible
for all Taxes associated with the Thermal GAC Reactivation Facility and for all
Taxes associated with the income of the Company or otherwise imposed on the
Company and not directly related to the performance of the GAC Services.

 

40



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

  

Article VII – Breach, Default, Remedies and

Termination

 

ARTICLE VII

BREACH, DEFAULT, REMEDIES AND TERMINATION

SECTION 7.1. REMEDIES FOR BREACH.

(A) Generally. The parties agree that, except as otherwise provided in this
Article with respect to termination rights, in the event that either party
breaches this Service Contract, the other party may exercise any legal rights it
may have under this Service Contract or under Applicable Law to recover damages
or to secure specific performance, and that such rights to recover damages and
to secure specific performance shall ordinarily constitute adequate remedies for
any such breach.

(B) Strict Performance. Failure of either party to insist upon the strict
performance of any item or condition of this Service Contract or to exercise or
delay the exercise of any right or remedy provided in this Service Contract, or
by Applicable Law, or the acceptance of materials or services, obligations
imposed by this Service Contract or by Applicable Law shall not be deemed a
waiver of any right of either party to insist upon the strict performance of
this Service Contract.

(C) Right to Assurance. Whenever one party to this Service Contract in good
faith has reason to question the other party’s intent to perform, the former
party may demand that the other party give a written assurance of this intent to
perform. In the event that a demand is made and no written assurance is given
within five (5) days, the demanding party may treat this failure as an
anticipatory repudiation of this Service Contract, subject to the rights and
responsibilities of the parties hereunder.

SECTION 7.2. COMPANY EVENTS OF DEFAULT.

(A) Events of Default Not Requiring Previous Notice or Further Cure Opportunity
for Termination. Each of the following shall constitute a Company Event of
Default upon which the City, by notice to the Company, may terminate this
Service Contract without any requirement of having given notice previously or of
providing any further cure opportunity:

(1) Failure to Exercise Purchase Option. The failure of the Company to exercise
its option to purchase the Thermal GAC Reactivation Facility Site on the
Contract Date and to become the owner of the Thermal GAC Reactivation Facility
Site;

(2) Failure to Achieve Facility Completion. Except to the extent excused due to
the occurrence of Uncontrollable Circumstances, the failure of the Company to
achieve Facility Completion prior to the end of the Extension Period;

(3) Failure to Meet Certain Performance Standards. The failure of the Company to
meet certain Performance Standards, as and to the extent provided in Section 5.3
with respect to termination under this Section, unless caused by the occurrence
of Uncontrollable Circumstances;

 

41



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

  

Article VII – Breach, Default, Remedies and

Termination

 

(4) Contingent Fees and Gratuities. The failure of the Company to comply with
the provisions of Section 10.8;

(5) Water Treatment Facilities Access Control Requirements. The Company fails to
comply with the access control requirements for the Water Treatment Facilities
set forth in Appendix 6, as and to the extent provided therein;

(6) Confidentiality and Data Security. The Company breaches its obligations
under Section 10.7 with respect to confidentiality and data security;

(7) Insolvency. The insolvency of the Company as determined under the Bankruptcy
Code;

(8) Voluntary Bankruptcy. The filing by the Company of a petition of voluntary
bankruptcy under the Bankruptcy Code; the consenting of the Company to the
filing of any bankruptcy or reorganization petition against the Company under
the Bankruptcy Code; or the filing by the Company of a petition to reorganize
the Company pursuant to the Bankruptcy Code; or

(9) Involuntary Bankruptcy. The issuance of an order of a court of competent
jurisdiction appointing a receiver, liquidator, custodian or trustee of the
Company or of a major part of the Company’s property, or the filing against the
Company of a petition to reorganize the Company pursuant to the Bankruptcy Code,
which order shall not have been discharged or which filing shall not have been
dismissed within 90 days after such issuance or filing.

(B) Events of Default Requiring Previous Notice and Cure Opportunity for
Termination. It shall be a Company Event of Default upon which the City may
terminate this Service Contract, by notice to the Company and subject to the
Company’s cure rights set forth in subsection (C) of this Section, if:

(1) Any representation or warranty of the Company hereunder was false or
inaccurate in any material respect when made, and the legality of this Service
Contract or the ability of the Company to carry out its obligations hereunder is
thereby materially and adversely affected;

(2) The Company suspends, ceases, stops or abandons its efforts to achieve
Facility Completion or fails to continuously and diligently prosecute the work
necessary to achieve Facility Completion, exclusive of work stoppages due to an
Uncontrollable Circumstance;

(3) The Company fails to obtain or maintain the insurance policies required by
this Service Contract or to provide evidence of renewal;

 

42



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

  

Article VII – Breach, Default, Remedies and

Termination

 

(4) The Company fails to comply with the Performance Standards or any Applicable
Law or unreasonably fails to comply with the instructions of the City consistent
with this Service Contract;

(5) The Company fails to perform GAC Filter Exchanges within the time stipulated
in this Service Contract;

(6) The Company fails to comply with the security inquiry requirements set forth
in Appendix 5;

(7) The Company fails to comply with the legal worker requirements set forth in
subsection 5.7(D) or the affirmative action requirements set forth in subsection
5.7(E);

(8) The Company assigns or transfers (or attempts to assign or transfer) this
Service Contract or any right or interest herein without the City’s prior
written consent; or

(9) The Company otherwise fails to perform any other material obligation under
this Service Contract (unless such default is excused by an Uncontrollable
Circumstance as and to the extent provided herein).

(C) Notice and Cure Opportunity. The Company acknowledges that the City has an
immediate termination right upon the occurrence of any of the defaults listed in
subsection (A) of this Section and that the Company has no further right of
notice or cure in such circumstances of default. Conversely, no default listed
in subsection (B) of this Section shall constitute a Company Event of Default
giving the City the right to terminate this Service Contract for cause under
this Section unless:

(1) The City has given prior written notice to the Company stating that a
specified default has occurred which gives the City a right to terminate this
Service Contract for cause under this Section, and describing the default in
reasonable detail; and

(2) The Company has not initiated within a reasonable time (in any event not
more than 20 days from the initial default notice) and continued with due
diligence to carry out to completion all actions reasonably necessary to correct
the default and prevent its recurrence.

If the Company shall have initiated and continued with due diligence to carry
out to completion all actions required under Item (2), above, the default shall
not constitute a Company Event of Default during such period of time (in any
event not more than 60 days from the initial default notice) as the Company
shall continue with due diligence to carry out to completion all such actions.

(D) Other Remedies Upon Company Event of Default. The right of termination
provided under this Section upon a Company Event of Default is not exclusive. If
this Service Contract is terminated by the City for a Company Event of

 

43



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

  

Article VII – Breach, Default, Remedies and

Termination

 

Default, the City shall have the right to pursue a cause of action for actual
damages and to exercise all other remedies which are available to it under this
Service Contract or under Applicable Law. Without limiting the generality of the
foregoing, upon a Company Event of Default under this Section, the City may
re-procure or repurchase GAC Services from another source and may recover the
excess costs by deduction from an unpaid balance otherwise due the Company or
exercise any other remedy available under Applicable Law. In addition, the City
shall have the right to purchase the Thermal GAC Reactivation Facility in
accordance with Section 7.3 in the event of any Company Event of Default. Except
as specifically provided in subsection 7.3, the Company shall not be entitled to
any compensation for services provided subsequent to receiving any notice of
termination for a Company Event of Default under this Section.

SECTION 7.3. PURCHASE OPTION IN THE EVENT OF COMPANY EVENT OF DEFAULT.

(A) Option Exercisable Upon Company Event of Default. The City shall have the
right (but not the obligation) at any time within [90] days following the
occurrence of a Company Event of Default, as defined in either subsection
7.2[A]1 or 7.2[A]2 or after a period of three (3) years from the scheduled
completion of the Thermal GAC Reactivation Facility, subsection 7.2[B]2, subject
to the Company’s notice and cure rights to the extent provided in subsection
7.2(B), at its option, to purchase the Thermal GAC Reactivation Facility,
including the Thermal GAC Reactivation Facility Site, on an “as is” basis at its
fair market value. Upon any such purchase, the Company shall convey to the City
all of its right, title and interest in the Thermal GAC Reactivation Facility
and the Thermal GAC Reactivation Facility Site, subject to all encumbrances on
the Thermal GAC Reactivation Facility and Thermal GAC Reactivation Facility
Site. If the City elects to exercise its option to purchase the Thermal GAC
Reactivation Facility pursuant to this Section, the City shall give the Company
written notice of its intention to exercise its option to purchase the Thermal
GAC Reactivation Facility, and the parties will promptly enter into good faith
negotiations to determine the fair market value of the Thermal GAC Reactivation
Facility pursuant to subsection (B) of this Section. Any agreement executed in
connection with any permissible transfer by the Company of any interest in the
Thermal GAC Reactivation Facility shall preserve and perfect the rights of the
City under this Section as to all present and subsequent owners of the Thermal
GAC Reactivation Facility.

(B) Determination of Fair Market Value. The fair market value of the Thermal GAC
Reactivation Facility shall be the value which would be obtained for the Thermal
GAC Reactivation Facility in an arm’s length transaction between an informed and
willing buyer under no compulsion to buy, and an informed and willing seller,
under no compulsion to sell, taking into account all encumbrances and based upon
the then current condition of the Thermal GAC Reactivation Facility.

(C) Appraisal Procedure. If the Company and the City are unable to agree on the
fair market value of the Thermal GAC Reactivation Facility within 60 days

 

44



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

  

Article VII – Breach, Default, Remedies and

Termination

 

from the commencement of negotiations, and if either the Company or the City
shall give written notice to the other requesting determination of such fair
market value by appraisal, the appraisal shall be made by two independent
appraisers who shall be qualified, nationally recognized appraisers of
industrial property similar to the Thermal GAC Reactivation Facility, one of
whom shall be chosen by the Company and one of whom shall be chosen by the City,
or if such two appraisers cannot agree, by a third appraiser chosen by the
mutual consent of such two appraisers. If either party shall fail to appoint an
appraiser within 30 days from written notice from the other party requesting
such appointment, or if such two appraisers cannot agree upon the amount of such
appraisal and fail to appoint a third appraiser within 30 days, then either
party may apply to a court to make such appointment.

(D) Continuation of Service Pending Purchase and Completion of Facility. In the
event the City elects to exercise its option to purchase the Thermal GAC
Reactivation Facility pursuant to this Section, the Company agrees to continue
to provide the City, at the election of the City, GAC Services for the Local
Service Price until such time as the purchase is effectuated and the City is
able to assume operations and maintenance of the Thermal GAC Reactivation
Facility; provided, however, that the Company shall have no obligation to
provide such services beyond the date which is 900 days following the Company
Event of Default.

SECTION 7.4. LIMITATION OF LIABILITY.

(A) No Limitation of Liability Associated with Actual Damages of the City. The
City, as a public entity supported by tax monies, in execution of its public
trust, cannot agree to waive any lawful or legitimate right to recover monies
lawfully due it. Therefore, the Company agrees that it will not insist upon or
demand any statement whereby the City agrees to limit in advance or waive any
right the City might have to recover actual lawful damages in any court of law
under applicable Arizona law. Accordingly, this Service Contract establishes no
such limitation of liability with respect to actual damages that may be incurred
by the City as a result of a failure of performance by the Company hereunder.

(B) Waiver of Consequential and Punitive Damages. Notwithstanding any provision
to the contrary herein, unless prohibited by Applicable Law, in no event shall
either party hereto be liable to the other or obligated in any manner to pay to
the other any consequential or punitive damages based upon claims arising out of
or in connection with the performance or non-performance of its obligations or
otherwise under this Service Contract, or the material falseness or inaccuracy
of any representation made in this Service Contract, whether such claims are
based upon contract, tort, negligence, warranty or other legal theory; provided,
however, that the waiver of the foregoing damages under this subsection is
intended to apply only to disputes and claims as between the City and the
Company. Nothing in this subsection shall limit the obligation of the Company to
indemnify, defend and hold harmless the City Indemnitees for any consequential
or punitive damages payable to third parties resulting from any act or
circumstance for which the Company is obligated to indemnify the City
Indemnitees hereunder.

 

45



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

  

Article VII – Breach, Default, Remedies and

Termination

 

SECTION 7.5. CANCELLATION FOR CONFLICT OF INTEREST. This Service Contract is
subject to cancellation for conflict of interest pursuant to A.R.S. § 38-511,
the pertinent provisions of which are incorporated into this Service Contract by
reference.

SECTION 7.6. CITY CONVENIENCE TERMINATION RIGHTS. The City agrees that it shall
not give notice of termination for convenience within the first two years of the
Initial Term. Starting in year three of the Initial Term, the City may terminate
this Service Contract for convenience, at its discretion, for any reason, so
long as the City provides the Company with four years advanced written notice of
its intent to terminate this Service Contract for convenience; provided that the
City shall pay the Company a convenience termination fee equal to the following
schedule:

(1) Notice given in year three of the Initial Term—$2,000,000 termination fee;

(2) Notice given in year four of the Initial Term—$1,000,000 termination fee;

(3) Notice given in year five of the Initial Term—$500,000 termination fee; and

(4) Notice given in years six of the Initial Term—$250,000; and

Notice given in years seven through ten of the Initial Term—No termination fee.

. The following example illustrates the concept described above: The City
decides in Year Three to cancel the contract for convenience. The contract shall
run four (4) years from the date of notice of termination. On the date four
(4) years after the date of notice of termination, the City shall pay the
Company the “Year Three Termination Fee” of $2,000,000, as per Section 7.6[1],
and the contract shall be considered terminated.

At any time during any Renewal Term, the City may terminate this Service
Contract for any reason, at its discretion, without cost to the City upon 60
days’ written notice to the Company. Should the City choose to terminate this
Service Contract during a Renewal Term, the City shall remain obligated to pay
the Company for any pounds still under commitment for the term of the most
recent Commitment of Volume. The parties acknowledge and agree that the City’s
termination rights under this Section are for the sole convenience of the City
and are in addition to the City’s rights to terminate this Service Contract in
the event of a Company Event of Default. The requirements of this Section shall
not apply, and the City shall have no obligation to pay any termination fee to
the Company, in the event of a termination for a Company Event of Default
pursuant to Section 7.2 or in the event of a termination of this Service
Contract for non-appropriation pursuant to Section 6.4.

 

46



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

  

Article VII – Breach, Default, Remedies and

Termination

 

SECTION 7.7. In the instance where the City does not appropriate funds to
continue this Service Contract for a given fiscal year, the contract shall be
considered suspended for that year. Under suspension, the contract shall not be
considered terminated. The City shall adjust its commitment of pounds, volume
forecast, and long term planning forecast to reflect that it shall not be
purchasing GAC Services during the suspension period. Once the City restores
funding for the Service Contract, the City shall again revise its commitment of
pounds, volume forecast, and long term planning forecast, and the contract shall
no longer be considered suspended. Should the City determine that funding will
not be restored during the remaining term of the contract, then the City may
terminate the contract for convenience pursuant to Section 7.5. Years lost to
suspension may be replaced via contract extensions per Article III, Section 3.2,
at the discretion of the City. SURVIVAL OF CERTAIN PROVISIONS UPON TERMINATION.
All representations and warranties of the parties hereto contained in Article
II, the Company’s indemnity obligations in this Service Contract with respect to
events that occurred prior to the termination date of this Service Contract and
all other provisions of this Service Contract that so provide shall survive the
termination of this Service Contract. No termination of this Service Contract
shall (1) limit or otherwise affect the respective rights and obligations of the
parties hereto accrued prior to the date of such termination; or (2) preclude
either party from impleading the other party in any Legal Proceeding originated
by a third party as to any matter occurring during the Term.

 

47



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article VIII – Dispute Resolution

 

ARTICLE VIII

DISPUTE RESOLUTION

SECTION 8.1. DISPUTE RESOLUTION PROCEDURES.

(A) Generally. Except as provided in subsection (F) of this Section, each party
shall follow the dispute resolution procedures set forth in this Section to
attempt to resolve and settle disputes between themselves concerning the rights,
obligations and liabilities of the parties. The dispute resolution procedures
set forth in this Section are intended to encourage a negotiated resolution of
disputes in a prompt and efficient manner without resort to litigation, which
should be a last resort.

(B) Informal Negotiations. The City Representative and the Service Manager shall
initially and promptly enter into negotiations to attempt to address and resolve
any disputes that may arise concerning this Service Contract. In connection with
such negotiations, the party asserting the dispute shall provide the other with
a written description of the nature of the dispute, along with reasonable
supporting documentation. The parties shall consider involving senior
representatives and other upper management personnel of each party in the
informal negotiation process, as well as other representatives of the parties
not actively involved in the day-to-day activities associated with the dispute
who might be able to take a broader look at the dispute in the context of the
overall objectives of this Service Contract. Upon the expenditure of reasonable
efforts towards resolution of a dispute through such informal negotiations
without reaching agreement, a party may declare that the informal negotiations
have been exhausted and such party may request Non-Binding Mediation in
accordance with this Section.

(C) Rights to Request and Decline Non-Binding Mediation. Subject to the
requirements of subsection (B) of this Section, either party may request
Non-Binding Mediation of any dispute arising under this Service Contract,
whether technical or otherwise. The non-requesting party may decline the request
in its reasonable discretion. If there is concurrence that any particular matter
shall be mediated, the provisions of this Section shall apply. The costs of such
Non-Binding Mediation shall be divided equally between the City and the Company.

(D) Procedure. The Mediator shall be a professional engineer, attorney or other
professional mutually acceptable to the parties who has no current or on-going
relationship to either party. The Mediator shall have full discretion as to the
conduct of the mediation. Each party shall participate in the Mediator’s program
to resolve the dispute until and unless the parties reach agreement with respect
to the disputed matter or one party determines in its discretion that its
interests are not being served by the mediation.

(E) Non-Binding Effect. Mediation is intended to assist the parties in resolving
disputes over the correct interpretation of this Service Contract. No Mediator
shall be empowered to render a binding decision.

 

48



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article VIII – Dispute Resolution

 

(F) Relation to Judicial Legal Proceedings. Nothing in this Section shall
operate to limit, interfere with or delay the right of either party under this
Article to commence judicial Legal Proceedings upon a breach of this Service
Contract by the other party, whether in lieu of, concurrently with, or at the
conclusion of any Non-Binding Mediation.

(G) Continuation During Disputes. The Company agrees that notwithstanding the
existence of any dispute between the parties, insofar as is possible, under the
terms of this Service Contract, the Company shall continue to perform the
obligations required of the Company during the continuation of any such dispute
unless enjoined or prohibited by an Arizona Court of competent jurisdiction.

SECTION 8.2. FORUM FOR LEGAL PROCEEDINGS. It is the express intention of the
parties that all Legal Proceedings related to this Service Contract or to any
rights or any relationship between the parties arising therefrom shall be solely
and exclusively initiated and maintained in federal or State courts located in
the Maricopa County, Arizona. The Company and the City each irrevocably consents
to the jurisdiction of such courts in any such Legal Proceeding, and waives any
objection it may have to so laying the jurisdiction of any such Legal
Proceeding.

 

49



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

  

Article IX – Insurance, Uncontrollable

Circumstances and Indemnification

 

ARTICLE IX

INSURANCE, UNCONTROLLABLE CIRCUMSTANCES AND INDEMNIFICATION

SECTION 9.1. INSURANCE

(A) Company Insurance. At all times during the Term, the Company shall obtain
and maintain insurance policies in accordance with Appendix 9 (the “Required
Insurance”). The Company shall pay all premiums with respect to the Required
Insurance as the same become due and payable. The Required Insurance shall be
provided concurrently with the execution and delivery of this Service Contract
and shall remain in effect for the entirety of the Term or for such longer
period as may be specified in Appendix 9 in annually (or other) renewable
period.

(B) Insurers, Deductibles and City Rights. All Required Insurance shall be
obtained and maintained from financially sound and generally recognized
responsible insurance companies meeting the qualifications specified in Appendix
9. The insurers providing Required Insurance shall be selected by the Company
and authorized to write such insurance in the State. The insurance coverage may
be written with reasonable deductible amounts within any limits specified in
Appendix 9, and the Company shall be responsible for any deductible amounts. The
Company shall also be responsible for all self-insured retentions contained in
its insurance coverages, as well as any excluded losses if such losses are
within the liability of the Company hereunder. All policies shall be written on
the forms, in accordance with the requirements and in the manner set forth in
Appendix 9.

(C) Maintenance Of Insurance Coverage. The Company shall comply with all
applicable Required Insurance and take all steps necessary to assure the
continued effectiveness of the Required Insurance. The failure of the Company to
obtain and maintain any Required Insurance shall not relieve the Company of its
liability for any losses intended to be insured thereby. Should any failure to
provide continuous coverage occur, the Company shall indemnify, defend, save and
hold harmless the City Indemnitees in the manner provided in Section 9.3, from
and against any Loss-and-Expense arising out of such failure

(D) Insurance Does Not Limit Liability. Neither the maintenance of the Required
Insurance, nor any maximum policy limits, shall be construed to limit the
Company’s liability under this Service Contract.

SECTION 9.2. UNCONTROLLABLE CIRCUMSTANCES.

(A) Extent of Relief Available to the Company. Except as provided in this
subsection, the only relief the Company shall be entitled to with respect to the
occurrence of an Uncontrollable Circumstance is an extension to the Scheduled
Facility Completion Date or the Extension Period, an extension of the time
required to perform a GAC Filter Exchange or relief from a specific performance
obligation associated with the GAC Services, each subject to the terms and
conditions of this

 

50



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

  

Article IX – Insurance, Uncontrollable

Circumstances and Indemnification

 

Section. The Company shall be entitled to an equitable adjustment to the unit
prices set forth in Section 6.1 only in the event of a Change in Law and only to
the extent provided in this Section. The Company shall be entitled to the
Non-Local Service Price rather than the Local Service Price for the performance
of GAC Services that would otherwise be subject to the Local Service Price
pursuant to the terms and conditions of this Service Contract in the event of
the occurrence of an Uncontrollable Circumstance that prevents the Company from
performing GAC thermal reactivation services at the Thermal GAC Reactivation
Facility, subject to the terms and conditions of this Section.

(B) Relief from Obligations. Except as expressly provided under the terms of
this Service Contract, neither party to this Service Contract shall be liable to
the other for any loss, damage, delay, default or failure to perform any
obligation to the extent it results from an Uncontrollable Circumstance. The
parties agree that the relief for an Uncontrollable Circumstance described in
this Section shall apply to all obligations in this Service Contract, except to
the extent specifically provided otherwise, notwithstanding that such relief is
specifically mentioned with respect to certain obligations in this Service
Contract but not other obligations. The occurrence of an Uncontrollable
Circumstance shall not excuse or delay the performance of a party’s obligation
to pay monies previously accrued and owing under this Service Contract, or to
perform any obligation hereunder not affected by the occurrence of the
Uncontrollable Circumstance.

(C) Notice and Mitigation. The party that asserts the occurrence of an
Uncontrollable Circumstance shall notify the other party by telephone, facsimile
or email (with confirmation of receipt), on or promptly after the date the party
experiencing such Uncontrollable Circumstance first knew of the occurrence
thereof, followed within 15 days by a written description of: (1) the
Uncontrollable Circumstance and the cause thereof (to the extent known); and
(2) the date the Uncontrollable Circumstance began, its estimated duration, the
estimated time during which the performance of such party’s obligations
hereunder shall be delayed, or otherwise affected. As soon as practicable after
the occurrence of an Uncontrollable Circumstance, the affected party shall also
provide the other party with a description of: (i) the equitable relief
requested, if any; (ii) any areas where costs might be reduced and the
approximate amount of such cost reductions; and (iii) its estimated impact on
the other obligations of such party under this Service Contract. The affected
party shall also provide prompt written notice of the cessation of such
Uncontrollable Circumstance. Whenever such act, event or condition shall occur,
the party claiming to be adversely affected thereby shall, as promptly as
practicable, use all reasonable efforts to eliminate the cause therefor, reduce
costs and resume performance under this Service Contract. While the
Uncontrollable Circumstance continues, the affected party shall give notice to
the other party, before the first day of each succeeding month, updating the
information previously submitted. The party claiming to be adversely affected by
an Uncontrollable Circumstance shall bear the burden of proof, and shall furnish
promptly any additional documents or other information relating to the
Uncontrollable Circumstance reasonably requested by the other party.

 

51



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

  

Article IX – Insurance, Uncontrollable

Circumstances and Indemnification

 

(D) Conditions to Relief. In the event of an Uncontrollable Circumstance, the
Company shall, subject to the limitations specifically provided for in this
Service Contract, be entitled to relief in accordance with subsection (A) of
this Section, but only to the minimum extent reasonably forced on the Company by
the event, and the Company shall perform all other services under this Service
Contract. In the event that the Company believes it is entitled to any relief on
account of an Uncontrollable Circumstance, it shall furnish the City written
notice of the specific relief requested and detailing the event giving rise to
the claim within 30 days after the giving of notice delivered pursuant to
subsection (C) of this Section, or if the specific relief cannot reasonably be
ascertained and such event detailed within such 30-day period, then within such
longer period within which it is reasonably possible to detail the event and
ascertain such relief. Within 30 days after receipt of such a timely submission
from the Company, the City shall issue a written determination as to the extent,
if any, it concurs with the Company claim for performance or schedule relief,
and the reasons therefor. The agreement of the parties as to the specific relief
to be given the Company hereunder on account of an Uncontrollable Circumstance
shall be evidenced by a Contract Administration Memorandum or Amendment, as
applicable.

(E) Acceptance of Relief Constitutes Release. The Company’s acceptance of any
performance, price or schedule adjustment under this Section shall be construed
as a release of the City by the Company (and all persons claiming by, through,
or under the Company) from any and all losses or expenses resulting from, or
otherwise attributable to, the event giving rise to the adjustment claimed.

SECTION 9.3. INDEMNIFICATION.

(A) General Indemnity. The Company shall indemnify, defend, save and hold
harmless the City and its officers, officials, agents, and employees (each
hereinafter referred to as a “City Indemnitee”) from and against any and all
claims, actions, liabilities, damages, losses, or expenses (including court
costs, attorneys’ fees, and costs of claim processing, investigation and
litigation) (hereinafter referred to as “Claims”) for bodily injury or personal
injury (including death), or loss or damage to tangible or intangible property
caused, or alleged to be caused, in whole or in part, by (1) the negligent or
willful acts or omissions of; (2) the failure to comply with Applicable Law by;
or (3) any failure to perform its obligations under this Service Contract by the
Company or any of its owners, officers, directors, agents, employees or
subcontractors. This indemnity includes any claim or amount arising out of or
recovered under the Workers’ Compensation Law or arising out of the failure of
the Company to comply with Applicable Law. It is the specific intention of the
parties that the City Indemnitee shall, in all instances, except for Claims
arising solely from the negligent or willful acts or omissions of the City
Indemnitee, be indemnified by the Company from and against any and all Claims
caused or alleged to be caused, in whole or in part, by the negligent or willful
acts or omissions of, or the failure to comply with Applicable Law or this
Service Contract by, the Company or any of its owners, officers, directors,
agents, employees or subcontractors. It is agreed that the Company will be
responsible for primary loss investigation, defense and judgment costs where
this indemnification is applicable. In consideration of the award of this
Service Contract, the Company agrees to waive all rights of subrogation against
the City, its officers, officials, agents and employees for losses arising from
the work performed by the Company for the City.

 

52



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

  

Article IX – Insurance, Uncontrollable

Circumstances and Indemnification

 

(B) Patent, Copyright and Trademark Indemnity. The Company shall indemnify,
defend, save and hold harmless the City Indemnitees against any Claims,
including costs and expenses, for infringement of any patent, trademark or
copyright or other proprietary rights of any third parties arising out of
contract performance or use by the City of materials furnished or work performed
under this Service Contract. The Company agrees upon receipt of notification to
promptly assume full responsibility for the defense of any suit or proceeding
which is, has been, or may be brought against the City Indemnitees and its
agents for alleged infringement, as well as for the alleged unfair competition
resulting from similarity in design, trademark or appearance of goods by reason
of the use or sale of any goods furnished under this Service Contract and the
Company further agrees to indemnify the City Indemnitees against any and all
expenses, losses, royalties, profits and damages including court costs and
attorney’s fees resulting from the bringing of such suit or proceedings
including any settlement or decree of judgment entered therein. Any counsel
selected by the Company shall be competent in the area of law at issue and shall
offer timely and professional representation. It is expressly agreed by the
Company that these covenants are irrevocable and perpetual.

(C) Other Indemnities. The Company shall also indemnify, defend, save and hold
harmless the City Indemnitees as and to the extent provided elsewhere in this
Service Contract.

 

53



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article X – Miscellaneous

 

ARTICLE X

MISCELLANEOUS

SECTION 10.1. RELATIONSHIP OF THE PARTIES. The Company is an independent
contractor of the City and the relationship between the parties shall be limited
to performance of this Service Contract in accordance with its terms. This
Service Contract is not intended to constitute, create, give rise to or
otherwise recognize a joint venture agreement or relationship, partnership or
formal business organization of any kind, and the rights and obligations of the
parties shall be only those expressly set forth in this Service Contract.
Neither party shall have any responsibility with respect to the services to be
provided or contractual benefits assumed by the other party. Nothing in this
Service Contract shall be deemed to constitute either party a partner, agent or
legal representative of the other party. No liability or benefits, such as
workers compensation, pension rights or liabilities, or other provisions or
liabilities arising out of or related to a contract for hire or
employer/employee relationship shall arise or accrue to any party’s agent or
employee as a result of this Service Contract or the performance thereof. The
parties agree that no persons supplied by the Company in the performance of
Company’s obligations under this Service Contract are considered to be the
City’s employees and that no rights of City civil service, benefits, retirement
or personnel rules accrue to such persons. The Company shall have total
responsibility for all salaries, wage bonuses, retirement, withholdings,
workmen’s compensation, occupational disease compensation, unemployment
compensation, other employee benefits and all Taxes and premiums appurtenant
thereto concerning such persons, and shall save and hold the City harmless with
respect thereto.

SECTION 10.2. ASSIGNMENT AND DELEGATION. No right or interest in this Service
Contract nor monies due hereunder shall be assigned in whole or in part without
written permission of the City, and no delegation of any duty of the Company
shall be made without prior written permission of the Department Director, which
may be withheld for good cause. Notwithstanding the forgoing, no permission is
needed for the Company to assign this Service Contract and/or title to the GAC
Thermal Reactivation Facility to any wholly-owned subsidiary or other affiliate
of the Company so long as such assignment does not release the Company of its
obligations hereunder. Any assignment or delegation made in violation of this
Section shall be void. Notwithstanding the foregoing, the Company may, upon
giving the City one year prior written notice, assign this GAC Service Contract
and may transfer the GAC Thermal Reactivation Facility to a third party for
legitimate business purposes, so long as such third party is in excellent
financial standing, has an A bond rating, is seasoned and experienced in the
nature of this work, and competent and capable of carrying out all terms and
conditions of this GAC Service Contract.

SECTION 10.3. BINDING EFFECT. This Service Contract shall inure to the benefit
of the City and its successors and assigns and shall be binding upon the Company
and its permitted successors and assigns.

 

54



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article X – Miscellaneous

 

SECTION 10.4. CONTRACT ADMINISTRATION.

(A) Administrative Communications. The parties recognize that a variety of
contract administrative matters will routinely arise during the Term. These
matters will by their nature involve requests, notices, questions, assertions,
responses, objections, reports, claims, and other communications made
personally, in meetings by phone, by mail and by electronic and computer
communications. The purpose of this Section is to set forth a process by which
the resolution of the matters at issue in such communications, once resolution
is reached, can be formally reflected in the common records of the parties so as
to permit the orderly and effective administration of this Service Contract.

(B) Contract Administration Memoranda. The principal formal tool for the
administration of routine matters arising under this Service Contract between
the parties which do not require an Amendment shall be a “Contract
Administration Memorandum”. A Contract Administration Memorandum shall be
prepared, once all preliminary communications have been concluded, to evidence
the resolution reached by the City and the Company as to matters of
interpretation and application arising during the course of the performance of
their obligations hereunder. Such matters may include, for example: (1) issues
as to the meaning, interpretation, application or calculation to be made under
any provision hereof; (2) notices, waivers, releases, satisfactions,
confirmations, further assurances and approvals given hereunder; and (3) other
similar contract administration matters.

(C) Procedures. Either party may request the execution of a Contract
Administration Memorandum. When resolution of the matter is reached, a Contract
Administration Memorandum shall be prepared by or at the direction of the City
reflecting the resolution. The Contract Administration Memorandum shall be
numbered, dated, signed by the City Representative and the Service Manager, and,
at the request of the City, co-signed by a Senior Corporate Representative for
the Company. The City and the Company each shall maintain a parallel, identical
file of all Contract Administration Memoranda, separate and distinct from all
other documents relating to the administration and performance of this Service
Contract.

(D) Effect. The executed Contract Administration Memoranda shall serve to guide
the ongoing interpretation and performance of this Service Contract. Any
material change, alteration, revision or modification of this Service Contract,
however, shall be effectuated only through a formal Amendment authorized,
approved or ratified by resolution of the governing body of the City and
properly authorized by the Company.

SECTION 10.5. AMENDMENTS, CHANGES AND MODIFICATIONS. This Service Contract may
be modified only by a written Amendment signed by the Department Director and
persons duly authorized to enter into contracts on behalf of the Company. The
City reserves the right at any time to make changes in any one or more of the
following: a) specifications, including the Performance Standards; and b)
implementation schedule. If the change causes an increase or decrease in the
cost of

 

55



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article X – Miscellaneous

 

or the time required for performance, an equitable adjustment may be made in the
price or delivery schedule, or both. Any claim for adjustment shall be deemed
waived unless asserted in writing within thirty (30) days from the receipt of
the change. Price increases or extensions of delivery time shall not be binding
on the City unless evidenced in writing and approved by the Department Director
prior to the institution of the change.

SECTION 10.6. AUDIT; BOOKS AND RECORDS.

(A) Audit. All payments whatsoever by the City to the Company and all services
of the Company shall be subject to audit at any time by the City. The Company
will provide the evidence necessary to substantiate charges related to this
Service Contract and allow the City access to the Company’s books and records.
The Company shall require all Subcontractors to comply with the provisions of
this Section and include the requirements hereof in the written contract between
the Company and the Subcontractor.

(B) Books and Records. The Company shall prepare and maintain proper, accurate
and complete books and records regarding the GAC Services and all other
transactions related to this Service Contract, including all books of account,
bills, vouchers, invoices, personnel rate sheets, cost estimates and bid
computations and analyses, subcontracts, time books, daily job diaries and
reports, correspondence, and any other documents showing all acts and
transactions in connection with or relating to or arising by reason of this
Service Contract, any Subcontract or any operations or transactions in which the
City has or may have a financial or other material interest hereunder. The
Company and its Subcontractors shall provide such books and records for
inspection, audit and reproduction for all such purposes within two weeks of
request by the City. All financial records of the Company and its Subcontractors
shall be maintained in accordance with generally accepted accounting principles
and generally accepted auditing standards. The Company and its Subcontractors
shall maintain such books and records for at least five years after termination
of this Service Contract, or such longer period during which any Legal
Proceeding with respect to this Service Contract commenced within five years
after termination may be pending. The provisions of this Section shall survive
termination of this Service Contract.

(C) Overpayment. In the event an audit by the City shall determine that the City
has overpaid the Company, the Company, upon demand, shall refund to the City the
amounts overpaid or undocumented. If the overpayment exceeds one percent (1%) of
the total amount that should have been properly paid by the City during the
period audited, then the Company shall, in addition, reimburse the City for any
and all fees and costs incurred in connection with the inspection or audit.
Payments to the Company shall in no way affect the Company’s obligation
hereunder or the right of the City to obtain a refund of any payment to the
Company which is in excess of that to which it was lawfully entitled.

SECTION 10.7. CONFIDENTIALITY AND DATA SECURITY.

 

56



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article X – Miscellaneous

 

(A) Generally. All data, regardless of form, including originals, images and
reproductions, prepared by, obtained by, or transmitted to the Company in
connection with this Service Contract is confidential, proprietary information
owned by the City. Except as specifically provided in this Service Contract, the
Company shall not disclose data generated in the performance of services under
this Service Contract to any third person without the prior written consent of
the City Manager, or his/her designee.

(B) Securing Information. Personal identifying information, financial account
information, or restricted City information, whether electronic format or hard
copy, must be secured and protected at all times to avoid unauthorized access.
At a minimum, the Company must encrypt and/or password protect electronic files.
This includes data saved to laptop computers, computerized devices or removable
storage devices. When personal identifying information, financial account
information, or restricted City information, regardless of its format, is no
longer necessary, the information must be redacted or destroyed through
appropriate and secure methods that ensure the information cannot be viewed,
accessed, or reconstructed.

(C) Compromise of Confidentiality. In the event that data collected or obtained
by the Company in connection with this Service Contract is believed to have been
compromised, the Company shall notify the City Privacy Officer immediately. The
Company agrees to reimburse the City for any costs incurred by the City to
investigate potential breaches of this data and, where applicable, the cost of
notifying individuals who may be impacted by the breach. The Company agrees that
the requirements of this Section shall be incorporated into all Subcontracts. It
is further agreed that a violation of this Section shall be deemed to cause
irreparable harm that justifies injunctive relief in court. A violation of this
Section may result in immediate termination of this Service Contract without
notice.

(D) Indemnification. The Company shall indemnify, defend, save and hold harmless
the City Indemnitees against any Claims for any loss caused, or alleged to be
caused, in whole or in part, by the Company’s or any of its owners’, officers’,
directors’, agents’ or employees’ failure to comply with the requirements of
this Section regarding confidentiality and data security. This indemnity
includes any Claim arising out of the failure of the Company to conform to any
federal, state or local law, statute, ordinance, rule, regulation or court
decree.

SECTION 10.8. SOLICITATION

(A) Covenant Against Contingent Fees. The Company warrants that no person or
selling agent has been employed or retained to solicit or secure this Service
Contract upon an agreement or understanding for a commission, percentage,
brokerage, or contingent fee, excepting bona fide employers or bona fide
established commercial or selling agencies maintained by the Company for the
purpose of securing business. For breach or violation of this warranty, the City
shall have the right to annul this Service Contract without liability or in its
discretion to deduct from the contract price a consideration, or otherwise
recover the full amount of such commission, brokerage or contingent fee.

 

57



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article X – Miscellaneous

 

(B) Gratuities. The City may, by written notice to the Company, cancel this
Service Contract if it is found that gratuities, in the form of entertainment,
gifts or otherwise, were offered or given by the Company or any agent or
representative of the Company, to any officer or employee of the City making any
determinations with respect to the performing of this Service Contract. In the
event this Service Contract is canceled by the City pursuant to this provision,
the City shall be entitled, in addition to any other rights and remedies, to
recover or withhold from the Company the amount of the gratuity.

SECTION 10.9. COMPLIANCE WITH MATERIAL AGREEMENTS. The Company shall comply with
its obligations under agreements of the Company which are material to the
performance of its obligations under this Service Contract, including all
Subcontracts.

SECTION 10.10. CO-OP USE OF CONTRACT. In addition to the City, this Service
Contract may be extended for use by other municipalities, government agencies
and governing bodies, including the Arizona Board of Regents, and political
subdivisions of the State. Any such usage by other entities must be in accord
with the ordinances, charter and/or rules and regulations of the respective
entity and the approval of the Company.

SECTION 10.11. NOTICES.

(A) Procedure. All notices, reports, demands or written communications given
pursuant to the terms of this Agreement shall be in writing and: (1) delivered
in person; (2) transmitted by certified mail, return, receipt requested, postage
prepaid or by overnight courier utilizing the services of a
nationally-recognized overnight courier service with signed verification of
delivery; or (3) given by facsimile transmission, if a signed original is
deposited in the United States mail within two days after transmission. Notices
shall be deemed given only when actually received at the address first given
below with respect to each party. Either party may, by like notice, designate
further or different addresses to which subsequent notices shall be sent.

(B) City Notice Address. Notices required to be given to the City shall be
addressed as follows:

City of Phoenix

Water Services Department

Carlos Padilla, Assistant Director

200 West Washington Street

 

58



--------------------------------------------------------------------------------

Service Contract for the Supply,

Placement, Removal and Thermal Reactivation of

Granular Activated Carbon

 

   Article X – Miscellaneous

 

9th Floor

Phoenix, AZ 85003

with a copy to:

City of Phoenix

Office of City Attorney

Roza Ferdowsmakan, Assistant City Attorney

200 West Washington Street

13th Floor

Phoenix, AZ 85003

(C) Company Notice Address. Notices required to be given to the Company shall be
addressed as follows:

 

                       Attn:                             
                                                   

with a copy to:

 

                       Attn:                                           

[SIGNATURE PAGE FOLLOWS]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Service Contract to be executed
by their duly authorized representatives as of the day and year first above
written.

 

CITY OF PHOENIX, ARIZONA     CALGON CARBON CORPORATION By:   /s/ Neil Mann    
By:   /s/ Robert P. O’Brien Name:   /s/ Neil Mann     Name:   /s/ Robert P.
O’Brien   Printed       Printed

 

    [Company Seal] ATTEST:     ATTEST:        /s/ Richard D. Rose City Clerk    

 

Printed Name:   /s/ Richard D. Rose

 

APPROVED AS TO FORM:    City General Counsel



--------------------------------------------------------------------------------

 

 

APPENDICES

TO THE

SERVICE CONTRACT

FOR THE

SUPPLY, PLACEMENT, REMOVAL AND THERMAL REACTIVATION

OF GRANULAR ACTIVATED CARBON

between

THE CITY OF PHOENIX, ARIZONA

and

CALGON CARBON CORPORATION

Dated as of             

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

APPENDIX 1

   THERMAL GAC REACTIVATION FACILITY SITE AND DESIGN AND   

CONSTRUCTION PLAN

     A1-1   

1.1

   Construction Plan   

APPENDIX 2

   THERMAL GAC REACTIVATION FACILITY COMPLETION SCHEDULE      A2-1   

2.1

   Schedule   

APPENDIX 3

   PERFORMANCE STANDARDS      A3-1   

3.1

   FILTER PREPARATION      A3-1   

3.2

   THERMALLY REGENERATED GAC REPLACEMENT      A3-1       3.2.1 Placing GAC     
A3-1       3.2.2 Properties of Thermally Reactivated Carbon.      A3-1      
3.2.3 GAC Media Washing      A3-2   

3.3

   REFERENCE STANDARDS      A3-2   

3.4

   VIRGIN GAC      A3-3       3.4.1 Quality      A3-3       3.4.2 Size      A3-4
  

APPENDIX 4

   INFORMATION CONCERNING WATER TREATMENT FACILITIES      A4-1   

4.1

   WATER TREATMENT FACILITIES IDENTIFIED      A4-1   

4.2

   ESTIMATED THERMAL GAC REACTIVATION QUANTITIES      A4-1   

APPENDIX 5

   EMPLOYEE BACKGROUND SCREENING      A5-1   

5.1

   COMPANY AND SUBCONTRACTOR WORKER BACKGROUND SCREENING      A5-1       5.1.1
Security Generally      A5-1       5.1.2 Security Inquiries      A5-1      
5.1.3 Additional City Rights Regarding Security Inquiries      A5-1       5.1.4
Terms Applicable to All of the Company’s Agreements and Subagreements      A5-1
  

5.2

   Materiality of Security Inquiries Provisions      A5-1   

5.3

   Document/Information Release      A5-2   

5.4

   Confidentiality of Plans      A5-2   

APPENDIX 6

   WATER TREATMENT FACILITIES ACCESS CONTROLS      A6-1   

6.1

   EMPLOYEE ACCESS      A6-1       6.1.1 Access Generally      A6-1       6.1.2
Restricted Areas      A6-1       6.1.3 Authorized Employee Access      A6-1   

6.2

   BADGE AND KEY ACCESS REQUIREMENTS      A6-1       6.2.1 Badge Application
Procedures      A6-1       6.2.2 Stolen or Lost Badges or Keys      A6-1      
6.2.3 Return of Badges or Keys      A6-1       6.2.4 Badge and Key Fees     
A6-2   

6.3

   COMPANY’S DEFAULT; LIQUIDATED DAMAGES; RESERVATION OF REMEDIES FOR MATERIAL
BREACH      A6-3   

APPENDIX 7

   APPROVED SUBCONTRACTORS      A6-4   

7.1

   Approved Subcontractors   

APPENDIX 8

   PRICE ADJUSTMENTS      A8-1   

8.1

   LOCAL SERVICE PRICE ADJUSTMENTS      A8-1       8.1.1 Annual Adjustment to
Local Service Price      A8-1       8.1.2 Natural Gas Adjustment Factor     
A8-1   

 

A-i



--------------------------------------------------------------------------------

     8.1.3 CPI Adjustment Factor    A8-2  

8.2

   ANNUAL ADJUSTMENT TO NON-LOCAL SERVICE PRICE      A8-2   

8.3

   ADDITIONAL VIRGIN GAC PRICE ADJUSTMENTS      A8-2       8.3.1 Annual
Adjustment to Additional Virgin GAC Price      A8-2       8.3.2 Petroleum Index
Adjustment Factor      A8-2       8.3.3 Organic Chemical Index Adjustment Factor
     A8-3   

8.4

   INDICES      A8-3   

8.5

   NON-LOCAL FUEL SURCHARGE      A8-3   

APPENDIX 9

   INSURANCE REQUIREMENTS      A9-1   

9.1

   INSURANCE REQUIREMENTS GENERALLY      A9-1   

9.2

   MINIMUM SCOPE AND LIMITS OF INSURANCE      A9-1       9.2.1 Generally     
A9-1       9.2.2 Commercial General Liability – Occurrence Form      A9-1      
9.2.3 Worker's Compensation and Employers' Liability      A9 1       9.2.4
Professional Liability (Errors and Omissions Liability)      A9-2       9.2.5
Automobile Liability      A9 2   

9.3

   ADDITIONAL INSURANCE REQUIREMENTS      A9-2   

9.4

   NOTICE OF CANCELLATION      A9-2   

9.5

   ACCEPTABILITY OF INSURERS      A9-2   

9.6

   VERIFICATION OF COVERAGE      A9-2   

9.7

   SUBCONTRACTORS      A9-3   

 

A-ii



--------------------------------------------------------------------------------

APPENDIX 1

THERMAL GAC REACTIVATION FACILITY SITE AND DESIGN AND CONSTRUCTION PLAN

Construction Plan

Preliminary (basic 30%) design engineering for the NSF-compliant Maricopa
potable activated carbon reactivation facility was completed by Calgon Carbon
during a six month period in 2010. This design features technology based upon
Calgon Carbon’s worldwide experience at multiple locations and will duplicate
the process used at our Blue Lake, California plant which presently reactivates
spent carbons from several Arizona municipalities. The design package includes
material balances, flow sheets, process and instrumentation diagrams, equipment
arrangements in 3-D AutoCAD, power & controls, and specifications for long
lead-time equipment. Logistics for incoming spent carbon and outgoing
reactivated carbon have been evaluated and integrated into the plant design.
Utility requirements are defined to expedite connection to local utilities. NSF
considerations are an integral aspect of the plant’s layout, as this facility
shall be NSF-certified from the first day of commercial operation, consistent
with standard Calgon Carbon operating procedures for all of its North American
custom reactivation facilities.

Calgon Carbon plans center on a modular design utilizing standardized kiln
designs. The Maricopa facility will be initially constructed with a
configuration of kilns necessary to provide dedicated capacity to our local
partners with a reasonable amount of available capacity to support short term
growth and demand fluctuations. Later, as demand grows for GAC reactivation in
Arizona and surrounding states, the facility will be expanded by installing
additional modular kilns as needed. Any additional demand from new customers
that cannot be supplied from the Maricopa facility during an expansion phase
will be accommodated by diverting the additional demand to one or more of Calgon
Carbon’s other NSF-certified potable reactivation facilities, to ensure that we
do not compromise the committed capacity to our local partners using the
Maricopa facility. The advantage of the combination of our modular approach and
the availability of alternate company-owned assets allowed Calgon Carbon the
unique ability to accommodate step change growth in demand with quick and
effective “bolt-on” production capacity that ensures the requisite dedication of
local capacity necessary to meet that demand with no disruption regardless of
the level of timing or growth in market demand.

Environmental air permitting, identified as a critical path item for the project
schedule, is nearly complete due to permit application and follow up submittals
made in mid-2010. All plant inputs, process, control devices, and expected
emissions have been reviewed by the Maricopa Air Quality Department with the
understanding that the facility could be located anywhere in Maricopa County. A
final submittal will be made specifying the site and the permit will be in place
well before construction is scheduled to begin.

The Title V permit requires the most lead time. Other permits, including Storm
Water and Construction Dust Control will be required to expedite the
construction phase of the project. These permits have significantly shorter
application processing times and, given that basic engineering has been
completed, submission of the permit applications will occur when detail
engineering begins.

 

A1-1



--------------------------------------------------------------------------------

Detail engineering will be performed by a local, full service engineering firm
with an office and experience in the Phoenix area. Design will include site
grading, roadways, foundations, architectural, structural, process equipment,
piping, utilities, electrical, and instrumentation.

Procurement of critical equipment, including kilns and air emission controls,
will begin immediately using specifications developed during basic engineering
and approved during air permitting.

Construction contracting will be directed by Calgon Carbon in consultation with
a local engineering firm. The construction method will be design-bid-build, as
it the norm for our construction projects.

Calgon Carbon’s commitment of resources to this project has put the construction
of the GAC Reactivation Facility on the fast track, allowing for start-up of the
plant to occur at the earliest possible date and to best coincide with the needs
of the City of Phoenix and the surrounding communities.

People

The overall construction effort will be led by Calgon Carbon’s Louis Knapil,
Director Americas Facilities Engineering. Mr. Knapil has over 35 years of
experience at Calgon Carbon and has been responsible for major construction
projects, new plants and capital improvements, since the 1980’s. Mr. Knapil and
his team will use Calgon Carbon’s project systems to directly manage the design
and construction of the GAC Reactivation plant.

A full-service engineering firm will provide the detail engineering as well as
construction engineering. The firm will have over ten years experience in design
and construction experience and is based in Phoenix. This firm will also lead
remaining permitting efforts and aid in contractor evaluation, selection and
management.

Procurement will be handled by Calgon Carbon’s Gregory Ringeling. Mr. Ringeling
has had capital equipment purchasing responsibilities for over 10 years at
Calgon. Construction contractors from the central Arizona region will be
evaluated and selected based on experience, references, performance on similar
projects, safety, and other considerations. Contractors will be directly
responsible to Calgon Carbon.

The plant will be fully staffed and trained at existing Calgon locations during
construction. The Plant Manager of the Blue Lake, CA plant will have operating
responsibility to ensure effective knowledge transfer from the existing
reactivation operation. The plant staff will participate in commissioning
activities to allow a speedy and smooth transition from construction to full
operation.

 

A1-2



--------------------------------------------------------------------------------

APPENDIX 2

THERMAL GAC REACTIVATION FACILITY COMPLETION SCHEDULE

 

Task

       

Start

  

Finish

Design

   30% Design       complete

Permitting

   Air       complete    Other       5/1/2012

Contract award

         1/31/2012

Land purchase

         3/31/2012

Design

   60% Design    1/31/2012    2/31/2012    90% Design    1/31/2012    3/31/2012
   100% Design    1/31/2012    6/1/2012

Procurement

   Major Equipment    1/31/2012    11/1/2012    Support Equipment    1/31/2012
   11/1/2012

Construction

      8/1/2013    4/30/2013

Commissioning

      3/31/2013    4/30/2013

NSF Certification

      5/1/2013    5/30/2013

Operational

         6/1/2013

 

A2-1



--------------------------------------------------------------------------------

APPENDIX 3

PERFORMANCE STANDARDS



--------------------------------------------------------------------------------

APPENDIX 3

PERFORMANCE STANDARDS

 

3.1 FILTER PREPARATION

The Company shall thoroughly clean each filter before any GAC is placed and
shall keep each filter clean throughout placement operations. The Company shall
thoroughly clean and sweep the filter walls and underdrains and shall verify
that all openings of the underdrain porous plates are open and free of
obstructions. The Company shall keep GAC unloading area external to each filter
clean throughout the placement operations.

 

3.2 THERMALLY REGENERATED GAC REPLACEMENT

 

3.2.1 Placing GAC.

Placing of GAC shall conform to AWWA B604-05 and AWWA B100-09, as applicable.

The procedure for placement of the thermally regenerated GAC media shall be
reviewed and approved by the City prior to media placement in the basins.

Special care shall be taken in transporting and placing the GAC to prevent it
from being contaminated and to prevent damage to the GAC.

The Company shall mark the top level of the GAC before removing the spent GAC
from the filters. During delivery, the Company shall ensure that the delivered
GAC is filled up to the marked top level in the filter. To ensure proper
comparison the filter bed shall be backwashed and drained prior to marking the
media depth. Makeup Virgin GAC shall be provided by the Company to compensate
for any loss of GAC that might have occurred during transportation, handling,
and thermal reactivation of the spent GAC.

Basins shall be filled to a water depth 12-15 inches above the top surface of
the underdrain.

GAC media shall be placed in 12-inch increments and made level over the entire
bed area.

The basin may be flooded with water to use as a leveling gauge for each layer of
material.

 

3.2.2 Properties of Thermally Reactivated Carbon.

The thermally reactivated carbon shall have the following properties prior to
placement in the plants filters:

 

  1. Iodine Number – Target value of greater than or equal to 90% of the
existing virgin carbon Iodine Number, with a minimum value of 800. It is assumed
that some fraction of the thermally reactivated material will be comprised of
virgin make-up carbon.

 

  2.

Abrasive Number (Stirring Abrasion Test or Ro-Tap Abrasion Test as described in
AWWA Standard for Granular Activated Carbon ANSI/AWWA B604-05). – Target

 

A3-1



--------------------------------------------------------------------------------

value greater than or equal to 95% of the Abrasive Number prior to the thermal
regeneration process, with a minimum value of 70. It is assumed that some
fraction of the thermally reactivated material will be comprised of virgin
make-up carbon.

 

  3. Apparent Density (AD) of thermally reactivated material only – Target value
of 0.54g/cc to 0.60g/cc. The Apparent Density shall be similar to that of the
virgin material. It is assumed that Virgin GAC will be added after this value
has been met.

 

  4. The GAC shall conform to the National Sanitation Foundation Standard 61.

 

3.2.3 GAC Media Washing.

City staff shall operate all basin backwash controls when washing the new GAC
media placed in the basin.

The Company is responsible for coordinating the scheduling of GAC media washing
through the City. The City shall govern scheduling the use of the backwash
system. The Company is responsible for this coordination to avoid delays to his
schedule.

The Company shall coordinate initial backwash of GAC media with the City to
confirm that GAC fines have been sufficiently washed.

Service water required for placement of the GAC shall be supplied by the City.

Workers shall not stand or walk directly on media. Workers shall walk on plywood
mats that will sustain their weight without displacing the media. All materials
in contact with the GAC media, including plywood, boots, and implements, shall
be disinfected by spraying high concentration of chlorine solution.

After placing, the GAC shall be soaked overnight prior to backwashing.

 

3.3 REFERENCE STANDARDS

The GAC Services shall comply with applicable provisions and recommendations of
the following, except as otherwise shown or specified:

 

  1. ASTM D 2854 Standard Test Method for Apparent Density of Activated Carbon.

 

  2. ASTM D 2862 Standard Test Method for Particle Size Distribution of Granular
Activated Carbon.

 

  3. ASTM D 2866 Standard test Method for Total Ash Content of Activated Carbon.

 

  4. ASTM D 2867 Standard Test Method for Moisture in Activated Carbon.

 

  5. ASTM D 3802 Standard Test Method for Ball-Pan Hardness of Activated Carbon.

 

  6. ASTM D 3838 Standard Test Method for pH of Activated Carbon.

 

  7. ASTM D 4607, Test Method for Determination of Iodine Number of Activated
Carbon.

 

A3-2



--------------------------------------------------------------------------------

  8. ASTM E 11 Specification for Wire Cloth and Sieves for Testing Purposes.

 

  9. AWWA B100-09 Filtering Material, including any addenda.

 

  10. AWWA B604-05 Granular Activated Carbon, including any addenda.

 

  11. Food Chemical Codex: Third Edition.

 

  12. NSF International Standard 61—Drinking Water System Components—Health
Effects.

 

3.4 VIRGIN GAC

 

3.4.1 Quality.

 

  1. The GAC shall conform to AWWA B604-05 in addition to the modifications
listed herein. GAC shall also conform to Food Chemical Codex when tested under
the conditions outlined in the Food Chemical Codex, Third Edition.

 

  2. Controlled activation shall produce a material having a high internal
surface area with optimum pore size for the effective adsorption of a broad
range of high and low molecular weight organic material. Carbon shall have a
minimum iodine number of 900 milligrams/gram.

 

  3. Carbon shall be based on bituminous coal only. Carbons based on wood,
lignite, sub-bituminous, peat, or coconut shall not be permitted. GAC shall be
virgin or unused GAC. GAC shall be manufactured from only select grades of
bituminous coal combined with suitable binders as required to produce a highly
active, durable granular material capable of withstanding the abrasion and
dynamics associated with repeated backwashing, surface washing and hydraulic
transport. Activation shall be carefully controlled to produce a material having
a high internal surface area with optimum pore size for effective adsorption of
a broad range of high and low molecular weight organic contaminants. The
material shall be visually free of foreign materials.

 

  4. To assure a high initial hardness and durability of the material for future
reprocessing, the carbon must be manufactured by reagglomerating powdered
bituminous coal that is bound and briquetted, then crushed to final size and
thermally processed via steam activation. The carbon must be irregularly shaped
and granular (not pellet material that has been broken or crushed) to provide a
filtration benefit in addition to adsorptive capacity.

 

  5. Carbon shall be composed of hard, durable grains with an abrasion
resistance of no less than 75 by the RO-tap method.

 

  6. The maximum moisture content of the as-packed GAC shall be two percent.

 

  7. Carbon shall be thoroughly washed, screened, and free of clay, loam, dust,
dirt, organic matter, and other foreign material prior to delivery to the site.

 

  8. Manufacturing process shall include re-agglomeration and SHALL NOT be
manufactured using a direct-activation process by a supplier with a minimum of
five years experience. Product shall have five years history in water treatment.

 

A3-3



--------------------------------------------------------------------------------

  9. Extruded or pelletized carbon to include broken pellets shall not be
accepted.

 

  10. Maximum Total Ash: Less than or equal to 10 percent by weight.

 

  11. Carbon shall be NSF/ANSI 61 certified for potable water applications. The
GAC shall contain no substances in quantities capable of producing deleterious
or injurious effects upon the health of those consuming the water treated using
the GAC or cause the water so treated to fail to meet the requirements of
county, state or federal drinking water regulations.

 

  12. Possess a unique product identifier.

 

  13. The molasses number shall be no less than 170.

 

3.4.2 Size. The contactor GAC shall meet the following requirements:

 

  1. Effective (10 percent) size (mm):

 

  a. 8 x 20 mesh GAC: 1.0 – 1.2

 

  b. 12 x 40 mesh GAC: 0.55 to 0.75

 

  2. Maximum Uniformity Coefficient:

 

  a. 8 x 20 mesh GAC: 1.5 maximum

 

  b. 12 x 40 mesh GAC: 1.9 maximum

 

  3. Larger than No. (8 or 12) – No more than 5 %

 

  4. Smaller than No. (20 or 40) – No more than 4%

 

  5. Apparent Density: Minimum of 0.50 g/Ml

 

A3-4



--------------------------------------------------------------------------------

APPENDIX 4

INFORMATION CONCERNING WATER TREATMENT FACILITIES



--------------------------------------------------------------------------------

APPENDIX 4

INFORMATION CONCERNING WATER TREATMENT FACILITIES

 

4.1 WATER TREATMENT FACILITIES IDENTIFIED

The Water Treatment Facilities include the following:

 

  1. The Deer Valley WTP, which is located at 3030 W. Dunlap Ave., Phoenix,
Arizona. The Deer Valley WTP will contain 18 GAC filter adsorbers. A total of
approximately 4.1 million pounds of GAC is estimated to be in use at the Deer
Valley WTP, 230,000 pounds per filter. It is anticipated that the first thermal
regeneration of GAC for this facility will be required in January 2012.

 

  2. The Val Vista WTP, which is located at 3200 E. McDowell Rd., Mesa, Arizona.
The Val Vista WTP treatment will contain 12 GAC post-filter contactors. A total
of approximately 8.3 million pounds of GAC will be in use at the Val Vista WTP,
691,000 pounds in each filter. The Val Vista WTP will be operational in January
2012. It is anticipated that the first thermal regeneration of GAC for this
facility will be required in January 2013.

 

  3. The Union Hills and 24th Street WTP’s GAC filters are anticipated to
operate in biological mode with no associated thermal regeneration.

 

  4. The City is also installing two small pressure vessels at the West Anthem
Booster Pump Station. Each of these vessels will contain approximately 20,000
pounds of GAC. It is estimated that each vessel will need to be thermally
regenerated on a bi-annual basis. These units are currently under design and are
scheduled to be installed in the fall of 2011.

 

  5. Other water distribution sites.

The City also owns the Lake Pleasant WTP; however, the Lake Pleasant WTP
contains GAC post filter contactors and will continue to thermally regenerate
its GAC onsite. Accordingly, the Lake Pleasant WTP is not included within the
definition of Water Treatment Facilities under this Service Contract.

 

4.2 ESTIMATED THERMAL GAC REACTIVATION QUANTITIES

The estimated thermal GAC reactivation quantities associated with each Water
Treatment Facility are set forth in the Table 4-1. The quantities in Table 4-1
are only presented as an estimate of the amount of carbon the City may need to
thermally regenerate in any year. The Company acknowledges that these quantities
do not represent a guarantee of the amount of the carbon the City will actually
need to thermally regenerate in any year. The City shall have no liability to
the Company associated with actual thermal regeneration needs not meeting the
estimated needs set forth in Table 4-1.

 

A4-1



--------------------------------------------------------------------------------

Table 4-1

Potential GAC Need Summary

 

     No.
Filters      lbs
GAC/Filter      Total lbs GAC      Filters
Thermally
Regenerated /Year      Total lbs Spent
GAC /Year  

Val Vista WTP

     12         691,000         8,292,000         12         8,292,000   

Deer Valley WTP

     18         230,000         4,140,000         12         2,760,000   

West Anthem

     2         20,000         40,000         2         80,000   

24 Street WTP

     16         145,000         2,324,000         *         *   

Union Hills WTP

     36         72,000         2, 600,000         *         *   

Other Water Distribution Sites

     *         *         *         *         *   

 

* Quantities have not been determined as of the effective date of the Service
Contract.

 

A4-2



--------------------------------------------------------------------------------

APPENDIX 5

EMPLOYEE BACKGROUND SCREENING



--------------------------------------------------------------------------------

APPENDIX 5

EMPLOYEE BACKGROUND SCREENING

 

5.1 COMPANY AND SUBCONTRACTOR WORKER BACKGROUND SCREENING

 

5.1.1 Security Generally. The parties acknowledge that security measures
required in this Section 5.1 are necessary in order to preserve and protect the
public health, safety and welfare. In addition to the specific measures set
forth below, the Company shall take such other measures as it deems reasonable
and necessary to further preserve and protect the public health, safety and
welfare.

 

5.1.2 Security Inquiries. The Company acknowledges that all of the employees
that it provides pursuant to the Service Contract shall, at the request of the
City, be subject to background and security checks and screening (“Security
Inquiries”). The City shall perform all such Security Inquiries, as it deems
appropriate, for all employees considered for performing work (including
supervision and oversight) under the Service Contract. The City may, at its
sole, absolute and unfettered discretion, accept or reject any or all of the
employees proposed by the Company for performing work under the Service
Contract. Employees rejected by the City for performing GAC Services under the
Service Contract may still be engaged by the Company for other work not
involving the City. An employee rejected for work under the Service Contract
shall not be proposed to perform work under other City agreements or engagements
without the City’s prior written approval.

 

5.1.3 Additional City Rights Regarding Security Inquiries. In addition to the
foregoing, the City reserves the right, but not the obligation to: (1) have an
employee and/or prospective employee of the Company be required to provide
fingerprints and execute such other documentation as may be necessary to obtain
criminal justice information pursuant to Arizona Revised Statutes (A.R.S.) §
41-1750(G)(4); (2) act on newly acquired information whether or not such
information should have been previously discovered; (3) unilaterally change its
standards and criteria relative to the acceptability of the Company’s employees
and/or prospective employees; and (4) object, at any time and for any reason, to
an employee of the Company performing work (including supervision and oversight)
under the Service Contract.

 

5.1.4 Terms Applicable to All of the Company’s Agreements and Subagreements. The
Company shall include the terms of this Section 5.1 for employee background and
security checks and screening in all agreements and subagreements for work
performed under the Service Contract, including supervision and oversight.

 

5.2 MATERIALITY OF SECURITY INQUIRIES PROVISIONS

Notwithstanding any provisions to the contrary, the Security Inquiries
provisions in Section 5.1 of this Appendix are material to the City’s entry into
the Service Contract, and any breach thereof by the Company may, at the City’s
option and sole and unfettered discretion, be considered to be a breach of
contract of sufficient magnitude to terminate the Service Contract. Such
termination shall subject the Company to liability for its breach of contract
pursuant to Section 7.2 of the Service Contract. In the event of a breach, the
default provision in Section 6.3 of Appendix 6 may also apply.

 

A5-1



--------------------------------------------------------------------------------

5.3 DOCUMENT/INFORMATION RELEASE

Documents and materials released to the Company, which are identified by the
City as sensitive and confidential, are the property of the City of Phoenix
Water Services Department. The document/material must be issued by and returned
to the Water Services Department upon completion of its intended release
purposes. Secondary dissemination, disclosure, copying, or duplication in any
manner is prohibited without the approval of the Water Services Department. The
document/material must be kept secure at all times. This directive is applicable
to all City of Phoenix Water Services Department documents, whether in
photographic, printed, or electronic data format. This directive is authorized
and required by City of Phoenix Code Article 1, Section 2-45.7.

 

5.4 CONFIDENTIALITY OF PLANS

Any plans the Company generates must include the following statement in the
Title Block on every page: “Per City of Phoenix Ordinance G-4396, these plans
are for Official use only and may not be shared with others except as required
to fulfill the obligations of the Company’s contract with the City of Phoenix”.
This document must be kept secure at all times.

 

A5-2



--------------------------------------------------------------------------------

APPENDIX 6

WATER TREATMENT FACILITIES ACCESS CONTROLS



--------------------------------------------------------------------------------

APPENDIX 6

WATER TREATMENT FACILITIES ACCESS CONTROLS

 

6.1 EMPLOYEE ACCESS

 

6.1.1 Access Generally. A Contract Worker is any third party performing work on
behalf of the Company for purposes of Company’s fulfillment of its contractual
obligations under this Agreement. A Contract Worker shall not be allowed to
begin work in any City facility without: (1) the prior completion and City’s
acceptance of the required Security Inquiries; and (2) when required, the
Contract Worker’s receipt of a City issued badge. A badge will be issued to a
Contract Worker solely for access to the City facilities to which the Contract
Worker is assigned. Each Contract Worker who enters a City facility must use the
badge issued to the Contract Worker.

 

6.1.2 Restricted Areas. Except as set forth in Section 5.1 of Appendix 5
(Employee Background Screening) and Section 6.2 of this Appendix, the Company’s
employees are forbidden access to designated restricted areas. Beyond meeting
rooms and other areas open to the public, access to particular operational
premises shall be as directed by the City’s authorized representative.

 

6.1.3 Authorized Employee Access. Only authorized the Company’s employees are
allowed on the premises of the City’s buildings. The Company’s employees are not
to be accompanied in the work area by acquaintances, family members, assistants
or any other person unless said person is an authorized the Company’s employee.

 

6.2 BADGE AND KEY ACCESS REQUIREMENTS

 

6.2.1 Badge Application Procedures. Each Contract Worker providing GAC Services
under the Service Contract shall submit to the City of Phoenix, Water Services
Department Contract Specialist II, Kimberly Dickerson two (2) forms of
identification for the completion of the Security Inquiries and badge
application. One form of identification must be a government issued credential
with an accompanying photograph. The second form of identification must be a
valid passport; military issued identification card; immigration and naturalized
services identification card; social security card; or an original birth
certificate. Upon completion of the Security Inquiries and clearance by the
City, the Contract Worker will be issued a badge by the Water Services
Department. The City will not process the badge application until the required
Security Inquiries have been completed and approved as determined by the City.
The Contract Worker shall comply with all requirements and furnish all requested
information within five (5) business days from request or the subject Contract
Worker’s badge application shall be rejected.

 

6.2.2 Stolen or Lost Badges or Keys. The Company shall report lost or stolen
badges or keys to its local police department and must obtain a police
department report (PDR) prior to re-issuance of any lost or stolen badge or key.
A new badge application or key issue form shall be completed and submitted along
with payment of the applicable fees listed in subsection 6.2.4 of this Appendix
prior to issuance of a new badge or key.

 

6.2.3

Return of Badges or Keys. All badges and keys are the property of the City and
must be returned to the City at the badging office within one (1) business day
of when the Contract Worker’s access to a City facility is no longer required to
furnish the GAC Services under the Service Contract. The Company shall collect a
Contract Worker’s

 

A6-1



--------------------------------------------------------------------------------

  badge and key(s) upon the termination of the Contract Worker’s employment;
when the Contract Worker’s services are no longer required at the particular
City facility; or upon termination, cancellation or expiration of the Service
Contract.

 

6.2.4 Badge and Key Fees. The following constitute the badge and key fees under
the Service Contract. The City reserves the right to amend these fees upon
thirty (30) days prior written notice to the Company.

 

Replacement Badge Fee:    $55.00    per badge Lost / Stolen Badge Fee:    $55.00
   per badge Replacement Key Fee:    $55.00    per key Lost / Stolen Key Fee:   
$55.00    per key Replacement Locks:    $55.00    per key

 

A6-2



--------------------------------------------------------------------------------

6.3 COMPANY’S DEFAULT; LIQUIDATED DAMAGES; RESERVATION OF REMEDIES FOR MATERIAL
BREACH

The Company’s default under this Appendix shall include, but is not limited to
the following: (1) Contract Worker gains access to a City facility without the
proper badge or key; (2) Contract Worker uses a badge or key of another Contract
Worker to gain access to a City facility; (3) Contract Worker commences GAC
Services under the Service Contract without the proper badge, key or Security
Inquiries; (4) Contract Worker or the Company submits false information or
negligently submits wrong information to the City to obtain a badge or key or to
complete the Security Inquiries; or (5) the Company fails to collect and timely
return Contract Worker’s badge or key upon termination of Contract Worker’s
employment, reassignment of Contract Worker to another City facility or upon the
expiration, cancellation or termination of the Service Contract. The Company
acknowledges and agrees that the access control, badge and key requirements in
this Appendix are necessary to preserve and protect public health, safety and
welfare. Accordingly, the Company agrees to properly cure any default under this
Appendix within three (3) business days from the date notice of default is sent
by the City. The parties agree that the Company’s failure to properly cure any
default under this Appendix shall constitute a breach of this Appendix. In
addition to any other remedy available to the City at law or in equity, the
Company shall be liable for and shall pay to the City the sum of one thousand
dollars ($1,000.00) for each breach by the Company of this Appendix. The parties
further agree that the sum fixed above is reasonable and approximates the actual
or anticipated loss to the City at the time and making of the Service Contract
in the event that the Company breaches this Appendix. Further, the parties
expressly acknowledge and agree to the fixed sum set forth above because of the
difficulty of proving the City’s actual damages in the event that the Company
breaches this Appendix. The parties further agree that three (3) breaches by the
Company of this Appendix arising out of any default within a consecutive period
of three (3) months or three (3) breaches by the Company of this Appendix
arising out of the same default within a period of twelve (12) consecutive
months shall constitute a material breach of the Service Contract by the
Company, and the City expressly reserves all of its rights, remedies and
interests under the Service Contract, at law and in equity, including, but not
limited to, termination of the Service Contract, in accordance with Section 7.2
of the Service Contract.

 

A6-3



--------------------------------------------------------------------------------

APPENDIX 7

APPROVED SUBCONTRACTORS

 

A6-4



--------------------------------------------------------------------------------

APPENDIX 7

APPROVED SUBCONTRACTORS

Dart Trucking Company Inc.

11017 Market Street

North Lima Ohio 44452

Contacts: Jim Pazzanita, Fleet Manager—330-549-4121, Mike Williams, Logistics
Manager—330-549-4123

Landstar Global Logistics/MAX Terminal

1380 Highway 287 N

Suite 102

Mansfield, TX 76063

Contacts: Robby L. Stewart, Project Manager Calgon Carbon—817-225-0600, Christie
Bomar, Operations Manager—817-225-0600

 

A7-5



--------------------------------------------------------------------------------

APPENDIX 8

PRICE ADJUSTMENTS



--------------------------------------------------------------------------------

APPENDIX 8

PRICE ADJUSTMENTS

 

8.1 LOCAL SERVICE PRICE ADJUSTMENTS

 

8.1.1 Annual Adjustment to Local Service Price. The Local Service Price shall be
adjusted on July 1 of each Contract Year following the Contract Date by
multiplying the Local Service Price applicable in the prior Contract Year by the
adjustment factors applicable for the upcoming Contract Year, as determined in
accordance with this subsection. That is:

 

LSPn

     =       LSP(n-1) x [(0.7 x NGAFn) + (0.3 x CPIAFn)]

Where,

     

LSPn

     =       Local Service Price for Contract Year “n”

NGAFn

     =       Natural Gas Adjustment Factor applicable for Contract Year “n”

CPIAFn

     =       CPI Adjustment Factor applicable for Contract Year “n”

The “Natural Gas Adjustment Factor” and the “CPI Adjustment Factor” are as set
forth in subsections 8.1.2 and 8.1.3 of this Appendix, respectively.

 

8.1.2 Natural Gas Adjustment Factor. The Natural Gas Adjustment Factor shall be
determined as follows:

 

NGAFn

     =       NGPn ÷ NGP n-1

Where,

     

NGAFn

     =       The Natural Gas Adjustment Factor for Contract Year “n”

NGPn

     =       Natural gas price based upon the Platt’s Gas Market Report inside
FERC First of the Month Index El Paso Natural Gas Permian Basins Index for
Contract Year

NGPn-1

     =       The natural gas price one year prior based upon the Platt’s Gas
Market Report inside FERC First of the Month Index El Paso Natural Gas Permian
Basins Index

 

A8-1



--------------------------------------------------------------------------------

8.1.3 CPI Adjustment Factor. The CPI Adjustment Factor shall be determined as
follows:

 

CPIAFn

     =       CPIn-1 ÷ CPI n-2

Where,

     

CPIAFn

     =       The CPI Adjustment Factor for Contract Year “n”

CPIn-1

     =       The average of the 12-month CPI values occurring in the Contract
Year preceding the Contract Year with respect to which a calculation is to be
made thereunder, based upon the U.S. Department of Labor CPI for Urban Wage
Earners and Clerical Work, specific to the West (CWUR040SA0)

CPIn-2

     =       The average of the 12-month CPI values occurring in the Contract
Year two years preceding the Contract Year with respect to which a calculation
is to be made thereunder, based upon the U.S. Department of Labor CPI for Urban
Wage Earners and Clerical Work, specific to the West (CWUR040SA0)

 

8.2 ANNUAL ADJUSTMENT TO NON-LOCAL SERVICE PRICE

The Non-Local Service Price shall be adjusted on July 1 of each Contract Year
following the Contract Date in the same manner as the Local Service Price under
Section 8.1 of this Appendix.

 

8.3 ADDITIONAL VIRGIN GAC PRICE ADJUSTMENTS

 

8.3.1 Annual Adjustment to Additional Virgin GAC Price. The Additional Virgin
GAC Price shall be adjusted on July 1 of each Contract Year following the
Contract Date by multiplying the Additional Virgin GAC Price applicable in the
prior Contract Year by the adjustment factors applicable for the upcoming
Contract Year, as determined in accordance with this subsection. That is:

 

AVGACPn

     =       AVGACP(n-1) x [(0.5 x PIAFn) + (0.5 x OCIAFn)]

Where

     

AVGACPn

     =       Local Service Price for Contract Year “n”

PIAFn

     =       Petroleum Index Adjustment Factor applicable for Contract Year “n”

OCIAFn

     =       Organic Chemical Index Adjustment Factor applicable for Contract
Year “n”

The “Petroleum Index Adjustment Factor” and the “Organic Chemical Index
Adjustment Factor” are as set forth in subsections 8.3.2 and 8.3.3 of this
Appendix, respectively.

 

8.3.2 Petroleum Index Adjustment Factor. The Petroleum Index Adjustment Factor
shall be determined as follows:

 

PIAFn

     =       PIPn ÷ PIP n-1

Where,

     

 

A8-2



--------------------------------------------------------------------------------

PIAFn

     =       The Petroleum Index Adjustment Factor for Contract Year “n”

PIPn-1

     =       The average of the 12-month PIAF values occurring in the Contract
Year preceding the Contract Year with respect to which a calculation is to be
made thereunder, based upon the Producer Price Index for Other Petroleum & Coal
Products Manufacturing (CCWUR0400SA0)

PIPn-2

     =       The average of the 12-month PIAF values occurring in the Contract
Year two years preceding the Contract Year with respect to which a calculation
is to be made thereunder, based upon the Producer Price Index for Other
Petroleum & Coal Products Manufacturing (CCWUR0400SA0)

 

8.3.3 Organic Chemical Index Adjustment Factor. The Organic Chemical Index
Adjustment Factor shall be determined as follows:

 

OCIAFn

     =       OCIn-1 ÷ OCI n-2

Where,

     

OCIAFn

     =       The OCI Adjustment Factor for Contract Year “n”

OCIn-1

     =       The average of the 12-month OCIAF values occurring in the Contract
Year preceding the Contract Year with respect to which a calculation is to be
made thereunder, based upon the Producer Price Index for Basic Organic Chemicals
(WPU0614)

OCIn-2

     =       The average of the 12-month OCIAF values occurring in the Contract
Year two years preceding the Contract Year with respect to which a calculation
is to be made thereunder, based upon the Producer Price Index for Basic Organic
Chemicals (WPU0614)

 

8.4 INDICES

If the final value of any component of the formula for any Adjustment Factor in
Sections 8.1 through 8.3 of this Appendix is not available for the applicable
period when required hereunder, the amount of the adjustment to be made shall be
estimated by using the preliminary value of the index for the applicable period
or the final value of the index for the latest available period. All
calculations and payments based on such estimate shall be adjusted as soon as
reasonably practicable after the final value of the index for the applicable
period is published. The Company shall set forth the calculation of the
estimated values of the index in its invoices until the final values are
published. The Company shall set forth the calculation of the final values of
the index and the resulting calculation of the adjustment, if any, to payments
made based on the estimated values during the Contract Year in an invoice as
soon as practicable after the final value is published. If the index is no
longer published at the time that an adjustment is to be calculated, or if the
base or method of calculation used for the index is substantially altered, the
calculation shall be made using a comparable similar index or method mutually
agreed upon by the Company and the City.

 

8.5 NON-LOCAL FUEL SURCHARGE

The Non-Local Fuel Surcharge shall consist of a $200 charge per order from all
Water Treatment plus a mileage charge based on the difference between the base
of $4.00/gallon and the fuel index at time of actual delivery in accordance with
Table 8-1 in this Appendix. The mileage and surcharge amount will be established
at time of delivery by the Company.

 

A8-3



--------------------------------------------------------------------------------

Each Monday at 5:00pm Eastern Standard Time, the Company will determine the
Average Diesel Price. The Non-Local Fuel Surcharge will become effective on
Tuesday of that week (except if Monday is a National Holiday, then it will be
Wednesday) and will be effective for the following seven (7) day period.

In computing charges, fractions of less than one-half cent will be dropped and
fractions of one-half cent or more will be increased to the next whole cent.

If the Average Diesel Price is greater than $5.50 per gallon, the Non-Local Fuel
Surcharge will increase one (1) cent for every five (5) cent increase of the
Average Diesel Price. If the Average Diesel Price is less than $4.00 per gallon,
the Company will not charge a Non-Local Fuel Surcharge.

TABLE 8-1

 

When the Fuel Index Is:

     

When the Fuel Index Is:

     

When the Fuel Index Is:

   

At Least

 

But Less Than

 

Fuel Surcharge

 

At Least

 

But Less Than

 

Fuel Surcharge

 

At Least

 

But Less Than

 

Fuel Surcharge

$4.00

  $4.05   1 Cent per Mile   $4.50   $4.55   11 Cents per Mile   $5.00   $5.05  
21 Cents per Mile

$4.05

  $4.10   2 Cents per Mile   $4.55   $4.60   12 Cents per Mile   $5.05   $5.10  
22 Cents per Mile

$4.10

  $4.15   3 Cents per Mile   $4.60   $4.65   13 Cents per Mile   $5.10   $5.15  
23 Cents per Mile

$4.15

  $4.20   4 Cents per Mile   $4.65   $4.70   14 Cents per Mile   $5.15   $5.20  
24 Cents per Mile

$4.20

  $4.25   5 Cents per Mile   $4.70   $4.75   15 Cents per Mile   $5.20   $5.25  
25 Cents per Mile

$4.25

  $4.30   6 Cents per Mile   $4.75   $4.80   16 Cents per Mile   $5.25   $5.30  
26 Cents per Mile

$4.30

  $4.35   7 Cents per Mile   $4.80   $4.85   17 Cents per Mile   $5.30   $5.35  
27 Cents per Mile

$4.35

  $4.40   8 Cents per Mile   $4.85   $4.90   18 Cents per Mile   $5.35   $5.40  
28 Cents per Mile

$4.40

  $4.45   9 Cents per Mile   $4.90   $4.95   19 Cents per Mile   $5.40   $5.45  
29 Cents per Mile

$4.45

  $4.50   10 Cents per Mile   $4.95   $5.00   20 Cents per Mile   $5.45   $5.50
  30 Cents per Mile

 

A8-4



--------------------------------------------------------------------------------

APPENDIX 9

INSURANCE REQUIREMENTS



--------------------------------------------------------------------------------

APPENDIX 9

INSURANCE REQUIREMENTS

 

9.1 INSURANCE REQUIREMENTS GENERALLY

The Company and Subcontractors shall procure and maintain until all of their
obligations have been discharged, including any warranty periods under the
Service Contract are satisfied, insurance against claims for injury to persons
or damage to property which may arise from or in connection with the performance
of the work by the Company, its agents, representatives, employees or
Subcontractors. The insurance requirements herein are minimum requirements for
the Service Contract and in no way limit the indemnity covenants contained in
the Service Contract. The City in no way warrants that the minimum limits
contained herein are sufficient to protect the Company from liabilities that
might arise out of the performance of the work under the Service Contract by the
Company, his agents, representatives, employees or Subcontractors, and the
Company is free to purchase additional insurance as may be determined necessary.

 

9.2 MINIMUM SCOPE AND LIMITS OF INSURANCE

 

9.2.1 Generally. The Company shall provide coverage with limits of liability not
less than those stated below. An excess liability policy or umbrella liability
policy may be used to meet the minimum liability requirements provided that the
coverage is written on a “following form” basis.

 

9.2.2 Commercial General Liability – Occurrence Form. Policy shall include
bodily injury, property damage and broad form contractual liability coverage.

 

General Aggregate

   $ 2,000,000   

Products – Completed Operations Aggregate

   $ 1,000,000   

Personal and Advertising Injury

   $ 1,000,000   

Each Occurrence

   $ 1,000,000   

Policy shall be endorsed to include the following additional insured language:
“The City of Phoenix shall be named as an additional insured with respect to
liability arising out of the activities performed by, or on behalf of, the
Company”.

 

9.2.3 Worker’s Compensation and Employers’ Liability. The Company shall provide
Workers’ Compensation Statutory Employers’ Liability

 

Each Accident

   $ 100,000   

Disease – Each Employee

   $ 100,000   

Disease – Policy Limit

   $ 500,000   

Policy shall contain a waiver of subrogation against the City.

This requirement shall not apply when the Company or Subcontractor is exempt
under A.R.S. 23-901, AND when the Company or Subcontractor executes the
appropriate sole proprietor waiver form.

 

A9-1



--------------------------------------------------------------------------------

9.2.4 Professional Liability (Errors and Omissions Liability). The Company’s
policy shall cover professional misconduct or lack of ordinary skill in
performing the GAC Services under the Service Contract.

 

Each Claim

   $ 2,000,000   

Annual Aggregate

   $ 2,000,000   

The Company warrants that any retroactive date under the policy shall precede
the effective date of the Service Contract; and that either continuous coverage
will be maintained or an extended discovery period will be exercised for a
period of two (2) years beginning at the time work under the Service Contract is
completed.

 

9.2.5 Automobile Liability. Policy shall include bodily injury and property
damage for any owned, hired, and non-owned vehicles used in the performance of
this Service Contract.

 

Combined Single Limit (CSL)

   $ 1,000,000   

The policy shall be endorsed to include the following additional insured
language: “The City of Phoenix shall be named as an additional insured with
respect to liability arising out of the activities performed by, or on behalf of
the Company, including automobiles owned, leased, hired or borrowed by the
Company.”

 

9.3 ADDITIONAL INSURANCE REQUIREMENTS

The policies shall include, or be endorsed to include, the following provisions:

 

  (1) On insurance policies where the City is named as an additional insured,
the City shall be an additional insured to the full limits of liability
purchased by the Company even if those limits of liability are in excess of
those required by the Service Contract.

 

  (2) the Company’s insurance coverage shall be primary insurance and
non-contributory with respect to all other available sources.

 

9.4 NOTICE OF CANCELLATION

For each insurance policy required by the insurance provisions of the Service
Contract, the Company must provide to the City, within two (2) business days of
receipt, a notice if a policy is suspended, voided or cancelled for any reason.
Such notice shall be mailed, emailed, hand delivered or sent by facsimile
transmission to City of Phoenix, Water Services Department; ATTN: Kimberly
Dickerson, Contracts Specialist II; 200 West Washington Street, 9th Floor,
Management Services Division; Phoenix, Arizona 85003-1611.

 

9.5 ACCEPTABILITY OF INSURERS

Insurance is to be placed with insurers duly licensed or authorized to do
business in the State of Arizona and with an “A.M. Best” rating of not less than
B+ VI. The City in no way warrants that the above-required minimum insurer
rating is sufficient to protect the Company from potential insurer insolvency.

 

9.6 VERIFICATION OF COVERAGE

The Company shall furnish the City with certificates of insurance (ACORD form or
equivalent approved by the City) as required by the Service Contract. The
certificates

 

A9-2



--------------------------------------------------------------------------------

for each insurance policy are to be signed by a person authorized by that
insurer to bind coverage on its behalf. All certificates and any required
endorsements are to be received and approved by the City before work commences.
Each insurance policy required by the Service Contract must be in effect at or
prior to commencement of work under the Service Contract and remain in effect
for the duration of the project. Failure to maintain the insurance policies as
required by the Service Contract or to provide evidence of renewal is a material
breach of the Service Contract. All certificates required by the Service
Contract shall be sent directly to the City’s insurance certificate tracking
service, or to the City of Phoenix Risk Management Division, 251 West
Washington, 8th Floor, Phoenix, Arizona 85003, ATTN: Assistant Risk Management
Administrator. The City project/contract number and project description shall be
noted on the certificate of insurance. The City reserves the right to require
complete, certified copies of all insurance policies required by the Service
Contract at any time.

 

9.7 SUBCONTRACTORS

The Company’s certificate(s) shall include all Subcontractors as additional
insured under its policies or the Company shall furnish to the City separate
certificates and endorsements for each Subcontractor. All coverages for
Subcontractors shall be subject to the minimum requirements identified in
Section 9.2 of this Appendix.

 

A9-3